--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

     THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into on the
2nd day of December, 2010 by DORAL ENERGY CORP., a Nevada corporation (“Doral”),
DORAL ACQUISITION CORP., a Nevada corporation and the wholly-owned subsidiary of
Doral (“Doral Sub”), PURE GAS PARTNERS II, L.P., a Texas limited partnership
(“Pure”) and PURE ENERGY GROUP, INC, a Texas corporation and the wholly-owned
subsidiary of Pure (“Pure Sub”).

PRELIMINARY STATEMENTS

     WHEREAS the Board of Directors of Doral and Pure Gas Managing GP, LLC,
which is the sole general partner of Pure (“Pure GP”), deem it desirable and in
the best interests of Doral and Pure to merge Pure Sub with and into Doral Sub,
with Doral Sub as the surviving corporation (the “Merger”) on the terms and
subject to the conditions set out in this Agreement; and

     WHEREAS, for federal income tax purposes, it is intended that the Merger
will qualify as a tax free reorganization under the provisions of Section 368(a)
of the United States Internal Revenue Code of 1986, as amended (the “Code”).

     In consideration of the mutual benefits to be derived from the Merger and
the respective representations, warranties, covenants and agreements contained
in this Agreement, the parties agree as follows:

STATEMENT OF TERMS

ARTICLE 1
THE MERGER

     1.1      The Merger. At the Effective Time (as defined in Section 1.3
below) and on the terms and conditions contained herein, Pure Sub will be merged
with and into Doral Sub in accordance with this Agreement, the Articles of
Merger substantially in the form attached as Schedule 1.1 attached to this
Agreement (the “Articles of Merger”), and the applicable provisions of Chapter
92A of the Nevada Revised Statutes (“Nevada Law”). Following the Merger, Doral
Sub will continue as the surviving corporation (the “Surviving Corporation”) and
the separate existence of Pure Sub will cease, except insofar as it may be
continued by Nevada Law.

     1.2      Closing. As soon as practicable following the satisfaction or
waiver of the conditions set forth in Section 6 of this Agreement, and provided
that this Agreement has not been terminated pursuant to Section 8, the parties
to this Agreement will hold a closing (the “Closing”) for the purpose of
confirming the consummation of the Merger at a time and date mutually agreed
upon by the parties. Unless otherwise agreed by the parties, the Closing will be
held at the offices of Pure, or such other location as mutually agreed to by the
parties. The date on which the Closing actually occurs is referred to as the
“Closing Date.” At the Closing, the parties will execute and exchange all
documents, certificates and instruments contemplated by this Agreement and make
all filings to effectuate the Merger. The parties agree to use commercially
reasonable efforts and all due diligence to cause the Closing to be consummated
on or before December 31, 2010 unless such date is extended by the mutual
agreement of the parties.

     1.3      Effective Time of the Merger. The Merger will be effective at the
time (the “Effective Time”) of the filing of the Articles of Merger with the
Secretary of State of the State of Nevada, which certificate is to be filed on
the Closing Date.

     1.4      Effect of the Merger. The Merger will have the effects set forth
in Section 92A.250 of Nevada Law. Without limiting the generality of the
foregoing, and subject thereto, at the Effective Time all the property, rights,
privileges, powers and franchises of Doral Sub and Pure Sub will vest in the
Surviving Corporation without further act or deed, and all debts, liabilities
and duties of Doral Sub and Pure Sub will become the debts, liabilities and
duties of the Surviving Corporation.

1 of 28

--------------------------------------------------------------------------------

     1.5      Tax Treatment. It is intended that the Merger shall constitute a
tax free reorganization under Section 368(a) of the Code.

     1.6      Articles of Incorporation; Bylaws.

          (a)      The Articles of Incorporation of Doral Sub as in effect
immediately prior to the Effective Time will continue unchanged, except to the
extent amended by the Articles of Merger, and will be the Articles of
Incorporation of the Surviving Corporation until thereafter amended in
accordance with the terms thereof and in accordance with applicable law.

          (b)      At the Effective Time, the bylaws of Doral Sub, as in effect
immediately prior to the Effective Time, will be the bylaws of the Surviving
Corporation until thereafter amended in accordance with the terms thereof and in
accordance with applicable law.

     1.7      Directors and Officers. The directors and officers of Doral Sub
and Doral from and after the Effective Time will be as set forth on Schedule 1.7
until their respective successors have been duly elected or appointed and
qualified or until their death, resignation or removal in accordance with
Doral’s Articles of Incorporation and bylaws and Nevada Law.

     1.8      Taking of Necessary Action. If after the Effective Time any
further action is necessary to carry out the purposes of this Agreement or to
vest Surviving Corporation with full title to all assets, rights, approvals,
immunities and franchises of either Doral Sub or Pure Sub, the officers and
directors of Doral, Doral Sub, Pure Sub and Surviving Corporation will take all
such necessary action.

     1.9      Defined Terms. Capitalized terms shall have the meanings ascribed
to such as set forth in Schedule 1.9.

ARTICLE 2
PAYMENT OF MERGER CONSIDERATION

     2.1      Merger Consideration.

          (a)      Conversion of Pure Sub Common Stock. Subject to adjustment as
set out in Section 7.2, each share of Pure Sub common stock, par value $0.001
per share (the “Pure Sub Common Stock”) issued and outstanding immediately prior
to the Effective Time (other than Dissenting Shares, as defined in Section 2.3)
will, by virtue of the Merger and without any action on the part of the holder
thereof, be converted into the right to receive 19.963072 post-Reverse Stock
Split shares of validly issued, fully paid and nonassessable Doral Common Stock,
par value $0.001 per share (as defined in Section 5.3(a)) (the “Doral Merger
Shares”). It is the parties’ intent that at Closing, the Doral Merger Shares, in
the aggregate, will represent approximately 80% of the total Doral Common Stock
outstanding on Closing, calculated assuming that all of the Doral Stock
Obligations existing as of Closing have been exercised as set forth in Schedule
2.1(a). All certificates representing the Doral Merger Shares issued on
effectiveness of the Merger will be endorsed with a legend pursuant to the
United States Securities Act of 1933, as amended (the “Securities Act”), which
legend shall be substantially similar to the following, to reflect the fact that
the Doral Merger Shares will be issued to the stockholders of Pure Sub (the
“Pure Sub Stockholders”) pursuant to exemptions or safe harbors from the
registration requirements of the Securities Act:

> > “THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
> > REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
> > ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST
> > THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED
> > UNLESS A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE
> > SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN
> > AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
> > AND ANY APPLICABLE STATE SECURITIES LAWS.”

2 of 28

--------------------------------------------------------------------------------

          (b)      Doral Sub Stock. Each share of Doral Sub Stock (as defined in
Section 5.3(b)) issued and outstanding immediately prior to the Effective Time
will, by virtue of the Merger and without any action on the part of the holder
thereof, remain issued and outstanding.

     2.2      Stock Certificate Conversion Procedure. From and after the
Effective Time, each holder of Pure Sub Common Stock will be entitled to
exchange his, her, or its certificate representing the Pure Sub Common Stock (a
“Pure Sub Stock Certificate”) for a certificate representing the number of Doral
Merger Shares into which the number of shares of Pure Sub Common Stock
previously represented by such certificate surrendered have been converted
pursuant to Section 2.1(a) of this Agreement. Each holder of Pure Sub Common
Stock may exchange his, her or its Pure Sub Stock Certificate by delivering it
to Doral, duly endorsed in blank (or accompanied by duly executed stock powers
duly endorsed in blank), in each case in proper form for transfer, with
signatures guaranteed, and, if applicable, with all stock transfer and any other
required documentary stamps affixed thereto and with appropriate instructions to
allow the transfer agent to issue certificates for the Doral Merger Shares to
such shareholder, together with a Certificate of U.S. Shareholder, a copy of
which is attached hereto as Schedule 2.2. Until surrendered as contemplated by
this Section 2.2, each Pure Sub Stock Certificate will be deemed at any time
after the Effective Time to represent only the right to receive Doral Common
Stock certificates representing the number of whole Doral Merger Shares into
which the shares of Pure Sub Common Stock formerly represented by such
certificate have been converted. Upon receipt of such duly endorsed Pure Sub
Stock Certificates, Doral will cause the issuance of the number of Doral Merger
Shares as converted pursuant to Section 2.1(a) of this Agreement.

     2.3      Appraisal Rights. Notwithstanding any provision of this Agreement
to the contrary, shares of Pure Sub Common Stock (“Dissenting Shares”) that are
issued and outstanding immediately prior to the Effective Time and held by Pure
Sub Stockholders who did not vote in favor of the Merger and who comply with all
of the relevant provisions of Nevada Law (the “Pure Sub Dissenting
Stockholders”) will not be converted into or be exchangeable for the right to
receive Doral Merger Shares, unless and until such holders will have failed to
perfect or will have effectively withdrawn or lost their rights to appraisal
under the Nevada Law. Pure and Pure Sub will give Doral (i) immediate oral
notice followed by prompt written notice of any written demands for appraisal of
any shares of Pure Sub Common Stock, attempted withdrawals of any such demands
and any other instruments served pursuant to the Nevada Law and received by Pure
or Pure Sub relating to shareholders' rights of appraisal, and (ii) they will
keep Doral informed of the status of all negotiations and proceedings with
respect to demands for appraisal under the Nevada Law. If any Pure Sub
Dissenting Stockholder fails to perfect or will have effectively withdrawn or
lost the right to appraisal, the shares of Pure Sub Common Stock held by such
Dissenting Stockholder will thereupon be treated as though such shares had been
converted into the right to receive Doral Common Stock pursuant to Section 2.1
of this Agreement.

     2.4      No Further Ownership Rights in Pure Sub Stock. The promise to
exchange the Pure Sub Common Stock for Doral Merger Shares in accordance with
the terms of this Section 2 will be deemed to have been given in full
satisfaction of all rights pertaining to the Pure Sub Common Stock, and there
will be no further registration of transfers on the stock transfer books of Pure
Sub of the shares of Pure Sub Common Stock that were outstanding immediately
prior to the Effective Time. From and after the Effective Time, the holders of
Pure Sub Common Stock outstanding immediately prior to the Effective Time will
cease to have any rights with respect to such Pure Sub Common Stock, except as
otherwise provided in this Agreement or by law.

     2.5      Distributions with Respect to Unsurrendered Pure Sub Stock. No
dividends or other distributions with a record date after the Effective Time
will be paid to the holder of any unsurrendered Pure Sub Stock Certificate until
the surrender of such Pure Sub Stock Certificate in accordance with Section 2.2
of this Agreement. Following surrender of any such Pure Sub Stock Certificate,
Doral will pay to the holder of the Doral Common Stock certificate issued in
exchange for the Pure Sub Stock Certificate, without interest, (i) at the time
of such surrender, the amount of dividends or other distributions with a record
date after the Effective Time previously paid with respect to such Doral Common
Stock which such holder is entitled pursuant to Section 2.1 of this Agreement,
and (ii) at the appropriate payment date, the amount of dividends or other
distributions with a record date after the Effective Time but prior to such
surrender and with a payment date subsequent to such surrender payable with
respect to such Doral Common Stock.

     2.6      No Liability. Except as provided herein, neither Doral, nor Doral
Sub, nor the Surviving Corporation will be liable to any person in respect of
shares of Pure Sub Common Stock, or dividends or distributions with respect
thereto, pursuant to any applicable abandoned property, escheat or similar law.
If any Pure Sub Stock Certificate has not have been surrendered prior to seven
years after the Effective Time (or immediately prior to such earlier date on
which any Pure Sub Stock Certificate, or any dividends or distributions payable
to the holder of such Pure Sub Stock Certificate would otherwise escheat to or
become the property of any governmental body or authority), any such Doral
Merger Shares, dividends or distributions in respect of such Pure Sub Stock
Certificate will, to the extent permitted by applicable law, become the property
of the Surviving Corporation, free and clear of all claims or interest of any
person previously entitled to such certificate.

3 of 28

--------------------------------------------------------------------------------

     2.7      Lost, Stolen or Destroyed Certificates. If any certificate
representing Pure Sub Common Stock has been lost, stolen or destroyed, upon the
making of an affidavit of that fact by the person claiming such certificate or
agreement to be lost, stolen or destroyed and, if required by Doral, the posting
by such person of a bond in such reasonable amount as Doral may direct as
indemnity against any claim that may be made against it with respect to such
certificate, Doral will cause to be issued in exchange for such lost, stolen or
destroyed certificate, the applicable Doral Merger Shares deliverable in respect
thereof, pursuant to Section 2.1 of this Agreement.

     2.8      No Fractional Shares. No fractional Doral Merger Shares will be
issued as a result of the Merger. In lieu of any such fractional shares, each
holder of Pure Sub Common Stock who would otherwise have been entitled to
receive a fraction of a Doral Merger Share will be rounded up to the next
nearest whole number of Doral Merger Shares.

ARTICLE 3
SECURITIES MATTERS

     3.1      Accredited Investor. Pure represents and warrants to Doral that it
is the sole stockholder of Pure Sub and that Pure is an accredited investor as
that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act.

     3.2      Restricted Securities. Pure acknowledges and agrees that the Doral
Merger Shares will be “restricted securities” within the meaning of the
Securities Act and the rules and regulations promulgated thereunder and will be
issued to Pure in accordance with the exemption from the registration
requirements of the Securities Act provided by Rule 506 of Regulation D of the
Securities Act based on the representations, warranties and agreements of Pure
contained in this Agreement.

     3.3      Restrictions on Resale. Pure agrees not to reoffer, resell or
otherwise transfer the Doral Merger Shares unless such reoffer, resale or
transfer is made pursuant to an effective registration under the Securities Act
or pursuant to an available exemption from the registration requirements of the
Securities Act and that Doral may refuse to register any resale or transfer of
the Doral Merger Shares not made pursuant to an effective registration under the
Securities Act or pursuant to an available exemption from the registration
requirements of the Securities Act. Pure acknowledges and agrees that all
certificates representing the Doral Merger Shares will be endorsed with a
restrictive legend substantially similar to that set out in paragraph 2.1(a) or
such similar or other legends as may be deemed advisable by Doral’s legal
counsel to ensure compliance with the Securities Act and any other applicable
securities laws or regulations. Notwithstanding the foregoing, Doral agrees that
Pure may distribute the Doral Merger Shares to each of the general and limited
partners of Pure pro rata to their respective partnership interests in Pure (the
“Permitted Distribution”), provided that Pure shall have first delivered to
Doral certificates in the form attached as Schedule 6.1(p) (each, a “Partner
Certificate”) duly and validly completed, executed and delivered by each of the
Pure general and limited partners who will receive Doral Merger Shares in
connection with the Permitted Distribution.

     3.4      Additional Representations, Warranties and Covenants. Pure
represents, warrants and covenants to and with Doral as follows:

(a)      Except with respect to the Permitted Distribution:

(i)      Pure is acquiring the Doral Merger Shares for investment purpose,
solely for its own account and benefit, not as a nominee or agent, and not with
a view to the resale or distribution of any part thereof;

4 of 28

--------------------------------------------------------------------------------

(ii)      Pure does not have any contract, undertaking agreement or arrangement
with any person to sell, transfer or otherwise grant participations to such
person or to any third party, with respect to any of the Doral Merger Shares;
and

(iii)      Pure agrees not to enter into any contract, undertaking, agreement,
arrangement or other transaction for the sale or transfer or to otherwise grant
any rights to the Doral Merger Shares.

          (b)      Pure acknowledges that an investment in the securities of
Doral involves a high degree of risk and are a speculative investment and that
Pure is able to bear the economic risk of its investment in Doral, and has such
knowledge and experience in financial and business matters such that it is
capable of evaluating the merits and risks of an investment in Doral’s
securities as contemplated in this Agreement.

          (c)      Pure was not organized for the purpose of acquiring Doral’s
securities.

          (d)      Pure acknowledges that the offering of the Doral Merger
Shares has not been reviewed by the SEC or any other securities regulatory
authority and that the Doral Merger Shares are being offered and will be issued
by Doral pursuant to exemptions from the registration requirements of the
Securities Act. Completion of the transactions contemplated in this Agreement is
conditional upon compliance with all applicable securities laws.

          (e)      In connection with the Permitted Distribution, Pure shall
obtain an acknowledgment or agreement from each general and limited partner of
their acceptance to abide by all transfer and resale restrictions applicable
under Securities Act and rules and regulations promulgated thereunder and any
applicable state securities laws, and any other procedures or mechanisms Doral
institutes to control the resale or distribution of Doral Merger Shares in
compliance thereof.

ARTICLE 4
REPRESENTATIONS OF PURE AND PURE SUB

     Pure and Pure Sub hereby covenant with, and joint and severally represent
and warrant to and with Doral and Doral Sub as follows, and acknowledges that
Doral and Doral Sub are relying upon such representations, warranties and
covenants in connection with the execution, delivery and performance of this
Agreement, notwithstanding any investigation made by or on behalf of Doral or
Doral Sub:

     4.1      Organization and Good Standing.

          (a)      Pure is a limited partnership duly organized, validly
existing and in good standing under the laws of its jurisdiction and has all
requisite power and authority to own, lease and to carry on its business as now
being conducted. Pure is duly qualified to do business and is in good standing
as a foreign limited partnership in each of the jurisdictions in which it owns
property, leases property, does business, or is otherwise required to do so,
where the failure to be so qualified would have a material adverse effect on the
business of Pure taken as a whole.

          (b)      Pure Sub is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction and has all requisite
corporate power and authority to own, lease and to carry on its business as now
being conducted. Pure Sub is duly qualified to do business and is in good
standing as a foreign corporation in each of the jurisdictions in which it owns
property, leases property, does business, or is otherwise required to do so,
where the failure to be so qualified would have a material adverse effect on the
business of Pure Sub taken as a whole.

     4.2      Authority of Pure. Pure has all requisite corporate power and
authority to execute and deliver this Agreement and any other document
contemplated by this Agreement or the Merger (collectively, the “Merger
Documents”) to be signed by Pure and to perform its obligations thereunder and
to consummate the transactions contemplated thereby. The execution and delivery
of each of the Merger Documents by Pure and the consummation by Pure of the
transactions contemplated thereby have been duly authorized by the Board of
Directors for Pure GP and, by the Closing Date, will have been adopted and
approved by the limited partners of Pure holding a majority of the limited
partnership interests of each class of limited partners of Pure. Subject to such
approval by Pure GP and limited partners, no other organizational or partnership
proceedings on the part of Pure are necessary to authorize such documents or to
consummate the transactions contemplated thereby. This Agreement is, and the
other Merger Documents when executed and delivered as contemplated herein, will
be valid and binding obligations of Pure enforceable in accordance with their
respective terms, except (1) as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting the enforcement of creditor’s rights generally; (2) as may be limited
by any applicable laws relating to the availability of specific performance,
injunctive relief or other equitable remedies; and (3) as may be limited by
public policy.

5 of 28

--------------------------------------------------------------------------------

     4.3      Authority of Pure Sub. Pure Sub has all requisite corporate power
and authority to execute and deliver this Agreement and the Merger Documents,
the Articles of Merger, to be signed by Pure Sub and to perform its obligations
thereunder and to consummate the transactions contemplated thereby. The
execution and delivery of each of the Merger Documents by Pure Sub and the
consummation by Pure Sub of the transactions contemplated thereby have been duly
authorized by its Board of Directors and the sole stockholder of Pure Sub, no
other corporate or shareholder proceedings on the part of Pure Sub are necessary
to authorize such documents or to consummate the transactions contemplated
thereby. This Agreement is, and the other Merger Documents when executed and
delivered as contemplated herein, will be, valid and binding obligations of Pure
Sub enforceable in accordance with their respective terms, except (1) as may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting the enforcement of creditors’ rights
generally, (2) as may be limited by any applicable laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies, and (3) as may be limited by public policy.

     4.4      Capitalization of Pure Sub. The entire authorized capital stock
and other equity securities of Pure Sub (the “Pure Sub Stock”) consists of One
Million (1,000,000) shares of common stock, with a par value of $0.001 per
share, of which Five Hundred Thousand (500,000) shares of Pure Sub Common Stock
are issued and outstanding. All of the issued and outstanding shares of Pure Sub
Stock have been duly authorized, are validly issued, were not issued in
violation of any pre-emptive rights and are fully paid and non-assessable, are
not subject to pre-emptive rights and were issued in full compliance with all
federal, state, and local laws, rules and regulations. There are no outstanding
options, warrants, subscriptions, phantom shares, conversion rights, or other
rights, agreements, or commitments obligating Pure Sub to issue any additional
shares of Pure Sub Stock, or any other securities convertible into, exchangeable
for, or evidencing the right to subscribe for or acquire from Pure Sub any
shares of Pure Sub Stock. There are no agreements purporting to restrict the
transfer of the Pure Sub Stock, no voting agreements, voting trusts, or other
arrangements restricting or affecting the voting of the Pure Sub Stock.

     4.5      Title to Pure Sub Stock. Pure owns all of the issued and
outstanding shares of Pure Sub Stock as the legal and beneficial owner thereof,
with good and marketable title thereto, free and clear of all encumbrances.

     4.6      Subsidiaries. Pure Sub does not have any subsidiaries or
agreements of any nature to acquire any subsidiary or to acquire or lease any
other business operations and will not prior to the Closing Date acquire, or
agree to acquire, any subsidiary or business without the prior written consent
of Doral and Doral Sub.

     4.7      Noncontravention. Except as set forth on Schedule 4.7, neither the
execution, delivery or performance of the Merger Documents, nor the consummation
of the Merger, will:

          (a)      Conflict with, result in a violation of, cause a default
under (with or without notice, lapse of time or both) or give rise to a right of
termination, amendment, cancellation or acceleration of any obligation contained
in or the loss of any material benefit under, or result in the creation of any
lien, security interest, charge or encumbrance upon any of the material
properties or assets of Pure or Pure Sub under any term, condition or provision
of any loan or credit agreement, note, debenture, bond, mortgage, indenture,
lease or other agreement, instrument, permit, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Pure or Pure Sub or
any of their respective property or assets;

6 of 28

--------------------------------------------------------------------------------

          (b)      Violate any provision of the Articles of Incorporation or
bylaws of Pure Sub;

          (c)      Violate any provision of the limited partnership agreement or
other governing documents of Pure; or

          (d)      Violate any order, writ, injunction, decree, statute, rule,
or regulation of any court or governmental or regulatory authority applicable to
Pure or Pure Sub or any of their respective property or assets.

     4.8      Actions and Proceedings. There is no claim, charge, arbitration,
grievance, action, suit, investigation or proceeding by or before any court,
arbiter, administrative agency or other governmental authority now pending or,
to the best knowledge of Pure or Pure Sub, threatened against Pure or Pure Sub
or which involves any of the business, or the properties or assets of Pure or
Pure Sub that, if adversely resolved or determined, would have a material
adverse effect on the business, operations, assets, properties, prospects, or
conditions of Pure or Pure Sub taken as a whole (a “Pure Material Adverse
Effect”). To Pure and Pure Sub’s knowledge, there is no reasonable basis for any
claim or action that, if asserted, would have a Pure Material Adverse Effect.

     4.9      Compliance.

          (a)      To Pure and Pure Sub’s knowledge, Pure and Pure Sub are in
material compliance with, are not in default or violation in any material
respect under, any statute, law, ordinance, regulation, rule, decree or other
applicable regulation to the business or operations of Pure or Pure Sub. Pure
and Pure Sub have not been charged with and have not received any written notice
at any time of any material violation by it of, any statute, law, ordinance,
regulation, rule, decree or other applicable regulation to the business or
operations of Pure or Pure Sub.

          (b)      Pure and Pure Sub have duly filed all reports and returns
required to be filed by them with governmental authorities and has obtained all
material governmental permits and other governmental consents, except as may be
required after the execution of this Agreement. All of such permits and consents
are in full force and effect, and no proceedings for the suspension or
cancellation of any of them, and no investigation relating to any of them, is
pending or to the knowledge of Pure and Pure Sub, threatened, and none of them
will be adversely affected by the consummation of the transactions contemplated
hereby.

          (c)      To the knowledge of Pure and Pure Sub, the execution,
delivery and performance by Pure and Pure Sub of the transactions contemplated
in this Agreement do not violate any law, rule, regulation, ordinance, judgment,
decree or order to which Pure, Pure Sub or the Pure Properties are bound.

     4.10      Filings, Consents and Approvals. Except for any filings required
by applicable securities laws, the filing of the Articles of Merger pursuant to
Nevada Law and the approval of Pure and the general and limited partners of
Pure, no filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for, and there are no preferential rights
applicable to, the consummation by Pure and Pure Sub of the transactions
contemplated by this Agreement.

     4.11      Financial Representations. Each of the audited consolidated
financial statements and unaudited consolidated interim financial statements of
Pure, a list of which is attached hereto as Schedule 4.11, and copies of which
have been provided to Doral (the “Pure Financial Statements”): (i) have been
prepared in accordance with the books and records of Pure and any subsidiaries
of Pure, (ii) fairly and accurately present the financial condition of Pure and
its subsidiaries as of the respective dates indicated and the results of
operations for such periods, and (iii) have been prepared in accordance with
United States generally accepted account principles (“GAAP”) applied on a
consistent basis in accordance with past business practices (except as may be
indicated on the notes thereto and subject, to normal and recurring year-end
adjustments). Pure has not received any advice or notification from its
independent certified public accountants that Pure or any of its subsidiaries
have used any improper accounting practice that would have the effect of not
reflecting, or incorrectly reflecting, in the Pure Financial Statements or the
books and records of Pure and its subsidiaries, the financial results, or any
properties, assets, liabilities, revenues, or expenses, of Pure and its
subsidiaries. The books, records, and accounts of Pure and its subsidiaries
accurately and fairly reflect, in reasonable detail, the financial results,
transactions, assets, and liabilities of Pure and its subsidiaries. Pure and
Pure Sub have not engaged in any transaction, maintained any bank account, or
used any funds of Pure or Pure Sub, except for transactions, bank accounts, and
funds which have been and are reflected in the normally maintained books and
records of Pure and Pure Sub.

7 of 28

--------------------------------------------------------------------------------

     4.12      Absence of Undisclosed Liabilities. Except as set forth on
Schedule 4.12, Pure and Pure Sub have no liabilities or obligations either
direct or indirect, matured or unmatured, absolute, contingent or otherwise,
which:

          (a)      are not set forth in the Pure Financial Statements or have
not heretofore been paid or discharged;

          (b)      did not arise in the regular and ordinary course of business
under any agreement, contract, commitment, lease or plan specifically disclosed
(or are not required to be disclosed in accordance with GAAP); or

          (c)      have not been incurred in amounts and pursuant to practices
consistent with past business practice, in or as a result of the regular and
ordinary course of its business since the date of the Financial Statements.

     For purposes of this Agreement, the term “liabilities” includes, any direct
or indirect indebtedness, guaranty, endorsement, claim, loss, damage,
deficiency, cost, expense, obligation or responsibility, fixed or unfixed, known
or unknown, liquidated or unliquidated, secured or unsecured, perfected or
unperfected.

     4.13      Tax Matters.

          (a)      As of the date hereof, (i) Pure and Pure Sub have timely
filed all Tax returns which are required to be filed on or prior to the date
hereof, taking into account any extensions of the filing deadlines which have
been validly granted to them; and (ii) all such returns are true and correct in
all material respects.

          (b)      To Pure’s knowledge, Pure and Pure Sub have paid all Taxes
that have become or are due with respect to any period ended on or prior to the
date hereof, and has established an adequate reserve therefore on its balance
sheet for those Taxes not yet due and payable.

          (c)      Pure and Pure Sub are not presently under, nor has Pure or
Pure Sub received notice of, any contemplated investigation or audit by the
Internal Revenue Service or any foreign or state taxing authority concerning any
fiscal year or period ended prior to the date hereof.

          (d)      All Taxes required to be withheld on or prior to the date
hereof from employees for income Taxes, social security Taxes, unemployment
Taxes and other similar withholding Taxes have been properly withheld and, if
required on or prior to the date hereof, have been deposited with the
appropriate governmental agency.

          (e)      Pure and Pure Sub are not a party to any Tax-sharing
agreements or similar contracts or arrangements.

For purposes of this Agreement, “Tax” or “Taxes” means any and all taxes,
charges, fees, levies, duties or other assessments whether federal, state, local
or foreign, based upon or measured by income, capital, net worth or gain and any
other tax including, recapture, gross receipts, profits. sales, use, occupation,
use and occupancy, value added, ad valorem, customers, transfer, franchise,
shares, withholding, payroll, employment, excise, or property Taxes with respect
to an entity or an oil and gas interest held by a entity, together with any
interest, fines, penalties and additions to Tax imposed with respect thereto.

     4.14      Absence of Changes. Except as set forth on Schedule 4.14, since
September 30, 2010, Pure and Pure Sub have not:

8 of 28

--------------------------------------------------------------------------------

          (a)      incurred any liabilities, other than liabilities incurred in
the ordinary course of business consistent with past practice, or discharged or
satisfied any lien or encumbrance, or paid any liabilities, other than in the
ordinary course of business consistent with past practice, or failed to pay or
discharge when due any liabilities of which the failure to pay or discharge has
caused or will cause any Pure Material Adverse Effect;

          (b)      sold, encumbered, assigned or transferred any fixed assets or
properties (other than inventory in the ordinary course of business) which would
have been included in the assets of Pure or Pure Sub;

          (c)      created, incurred, assumed or guaranteed any indebtedness for
money borrowed, or mortgaged, pledged or subjected any of the assets or
properties of Pure Sub to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

          (d)      made or suffered any amendment or termination of any material
agreement, contract, commitment, lease or plan to which it is a party or by
which it is bound, or cancelled, modified or waived any substantial debts or
claims held by it or waived any rights of substantial value;

          (e)      declared, set aside or paid any dividend or made or agreed to
make any other distribution or payment in respect of its capital shares or
redeemed, purchased or otherwise acquired or agreed to redeem, purchase or
acquire any of its capital shares or equity securities;

          (f)      suffered any damage, destruction or loss, whether or not
covered by insurance, materially and adversely its business, operations, assets,
properties or prospects;

          (g)      suffered any material adverse change in its business,
operations, assets, properties, prospects or condition (financial or otherwise);

          (h)      received notice or had knowledge of any actual or threatened
labor trouble, termination, resignation, strike or other occurrence, event or
condition of any similar character which has had or might have a Pure Material
Adverse Effect;

          (i)      made commitments or agreements for capital expenditures or
capital additions or betterments exceeding in the aggregate $50,000, except such
as may be involved in ordinary repair, maintenance or replacement of its assets;

          (j)      increase the salaries or other compensation of, or made any
advance (excluding advances for ordinary and necessary business expenses) or
loan to, any of its employees or made any increase in, or any addition to, other
benefits to which any of its employees may be entitled;

          (k)      changed any of the accounting principles followed or the
methods of applying such principles;

          (l)      entered into any transaction other than in the ordinary
course of business consistent with past practice; or

          (m)      agreed, whether in writing or orally, to do any of the
foregoing.

     4.15      Reserve Reports. All information (including statement of the
percentage of reserves from the oil and gas wells and other interests evaluated
therein to which Pure are entitled and the percentage of the costs and expenses
related to such wells or interests to be borne by Pure) supplied to Joe C. Neal
& Associates by or on behalf of Pure that was material to such firm’s estimate
of proved oil and gas reserves attributable to the Pure Properties in connection
with the preparation of the proved oil and gas reserve reports concerning the
Pure Properties as of October 1, 2010 and prepared by such engineering firm (the
“Pure Reserve Report”) was true and correct in all material respects and Pure
has no knowledge of any material errors in such information that existed at the
time of such issuance or as of the date hereof. Pure is not aware of any
material errors contained in the Pure Reserve Report.

9 of 28

--------------------------------------------------------------------------------

     4.16      Title to Assets. Pure has, and on closing Pure Sub will have,
good and marketable title to the Pure Properties, free and clear of all
encumbrances except for those encumbrances set out in Schedule 4.16. Except as
set out in Schedule 4.16, no person has any outstanding option or right, or any
interest capable of becoming a right or option to acquire any of the Pure
Properties or any part thereof.

     4.17      Rights to Production. Except as disclosed in Schedule 4.17, no
person has any call upon, option to purchase or similar rights with respect to
any portion of the production of Pure Hydrocarbons from the Pure Properties from
and after the Closing Date.

     4.18      Well Abandonment. Except as set forth in Schedule 4.18, there are
no wells located on the Pure Leases that (i) are shut-in or incapable of
producing for which Pure or Pure Sub has any current plugging or abandonment
obligation, or (ii) have been plugged or abandoned in a manner that does not
comply in all material respects with applicable law.

     4.19      Gas or Pipeline Imbalances. With respect to the Pure Operated
Properties, except as disclosed in Schedule 4.19, as of the date hereof, there
are not, and as of the Closing Date, there will not be, any material wellhead,
pipeline or plant imbalances attributable to any of the Pure Operated
Properties.

     4.20      Sale of Hydrocarbons. With respect to the Pure Operated
Properties, Pure and Pure Sub do not have any outstanding obligations to deliver
natural gas, natural gas liquids or other Pure Hydrocarbons produced from or
attributable to the Pure Properties in the future, without then or thereafter
being entitled to receive full value therefor.

     4.21      Payment of Royalties. With respect to the Pure Operated
Properties, all rentals, royalties, shut-in royalties, overriding royalties and
other payments due and owing by Pure or Pure Sub to or with respect to the Pure
Properties have been properly and timely paid.

     4.22      Condemnation. To the knowledge of Pure and Pure Sub, there are no
pending actual or threatened taking (whether permanent, temporary, whole or
partial) of any part of the Pure Properties by reason of condemnation or threat
of condemnation.

     4.23      Receipt of Payments for Production. Pure and Pure Sub have
received their net revenue interest shares, as shown in Schedule 4.16, of
proceeds from the sale of Pure Hydrocarbons, without suspense, counterclaim or
set-off.

     4.24      Contracts and Commitments.

          (a)      Schedule 4.24 sets forth the material agreements, contracts,
mortgages, indentures and leases to which Pure or Pure Sub is a party or to
which it is bound, including, without limitation, the Pure Hydrocarbon Contracts
(each, a “Pure Material Contract” and collectively, the “Pure Material
Contracts”).

          (b)      Each Pure Material Contract to which Doral or the Surviving
Corporation will, upon Closing, be a party, is valid and binding and is in full
force and effect, and neither Pure nor Pure Sub, nor, to the knowledge of Pure
and Pure Sub, any other party thereto, has breached any material provision of,
or is in default under the terms of, any such Pure Material Contract.

          (c)      Except as set forth in Schedule 4.24, there are no written or
agreed to commitments to make capital expenditures with respect to any of the
Pure Properties which will individually require expenditures after the Closing
Date in excess of $50,000 net to Pure or Pure Sub’s respective interest, as the
case may be. With respect to the Pure Operated Properties, there are no
contractual obligations of Pure or Pure Sub that require the drilling of
additional wells or other material development operations in order to earn or
continue to hold, all or any portion of the Pure Properties.

     4.25      Insurance. The Pure Properties and all assets, properties and
operations of Pure Sub are insured under various policies of general liability
and other forms of insurance as described on Schedule 4.25. All such policies
are in full force and effect in accordance with their terms, no notice of
cancellation has been received, and there is no existing default by Pure or Pure
Sub or any event which, with the giving of notice, the lapse of time or both,
would constitute a default thereunder. All premiums to date have been paid in
full.

10 of 28

--------------------------------------------------------------------------------

     4.26      Employees and Consultants. Schedule 4.26 lists the name, title or
position of each employee or consultant of Pure Sub or who will, on Closing, be
an employee or consultant of Pure Sub (collectively, the “Pure Sub Employees”).
All Pure Sub Employees have been paid all salaries, wages, income and any other
sum due and owing to them by Pure or Pure Sub as at the end of the most recent
completed pay period. All amounts required to be withheld by Pure or Pure Sub
from employees’ salaries or wages and paid to any governmental or taxing
authority have been so withheld and paid or remitted. To the knowledge of Pure
and Pure Sub, there are no labor conflicts with any Pure Sub Employees that
might reasonably be expected to have a Pure Material Adverse Effect. Pure Sub
has not and will not enter into any written contracts of employment or
consulting agreements other than as listed on Schedule 4.18. To the knowledge of
Pure and Pure Sub, no Pure Sub Employee is in violation of any term of any
employment contract, non-disclosure agreement, non-competition agreement or any
other contract or agreement relating to the relationship of such employee with
Pure or Pure Sub

     4.27      Benefit Plans. Except as set out in Schedule 4.27 neither Pure
nor Pure Sub maintains any benefit, pension, profit sharing, life insurance,
medical bonus, incentive plans, use of automobiles, credit cards, expense
accounts, allowances, club memberships, sharing of costs or expenses, vacation
or similar benefits for the benefit of any Pure Sub Employees (a “Pure Sub
Benefit Plan”). All Pure Sub Benefit Plans comply, and have been administered or
operated in compliance, in all material respects with all applicable laws.

     4.28      Intellectual Property. Pure and Pure Sub own no trademarks,
trademark registrations or applications, service marks, trade names, copyrights,
copyright registrations or applications, trade secrets, patents, inventions,
industrial models, processes, designs, formulae or applications for patents.

     4.29      Real Property. Except as set forth on Schedule 4.29, Pure and
Pure Sub do not own any real property.

     4.30      Environmental Matters.

          (a)      Except as set forth on Schedule 4.30, and except as would
not, individually or in the aggregate, have a Pure Material Adverse Effect, to
the knowledge of Pure and Pure Sub, (i) the ownership and operation of the Pure
Properties is in compliance with all applicable Environmental Laws, (ii) there
is no pollution or contamination of groundwater, surface water, soil or
subsurface strata on the Pure Properties which is required to be remediated
under applicable Environmental Laws, and (iii) Pure and Pure Sub are not liable
for any Environmental Liabilities to which Doral or the Surviving Corporation
will, after Closing, become subject.

          (b)      For purposes of this Agreement, “Environmental Laws” shall
mean all applicable federal, state and local laws, statutes, rules, codes,
ordinances, regulations, certificates, judgments, decrees, injunctions, writs,
orders, directives, interpretations, licenses, permits and other authorizations
of any governmental authority dealing with the protection of the environment,
including, without limitation, the Clean Air Act, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, the Resource
Conservation and Recovery Act of 1976, the Toxic Substances Control Act, the
Hazardous & Solid Waste Amendments Act of 1984, the Superfund Amendments and
Reauthorization Act of 1986, the Hazardous Materials Transportation Act, the Oil
Pollution Act of 1990, the Federal Water Pollution Control Act, as amended by
the Clean Water Act, and any state laws implementing or substantially equivalent
to the foregoing laws, in each case as the same may be amended from time to
time.

          (c)      For purposes of this Agreement, “Environmental Liabilities”
shall mean any and all liabilities, responsibilities, claims, suits, damages,
costs (including remedial, removal, response, abatement, clean-up, investigative
or monitoring costs and any other related costs and expenses), other causes of
action, damages, settlements, expenses, charges, assessments, liens, penalties,
fines, prejudgment and post-judgment interest, attorney’s fees and other legal
fees (i) pursuant to any agreement, order, consent, decree, injunction, judgment
or similar documents (including settlements) arising out of any Environmental
Laws, or (ii) pursuant to any claim by a governmental authority or other person
for personal injury, property damage, damage to natural resources, remediation
or payment or reimbursement of remediation costs incurred or expended by a
governmental authority or any other person arising under any Environmental Laws.

11 of 28

--------------------------------------------------------------------------------

     4.31      Hedges. Pure and Pure Sub have not entered into any hedge
contracts, futures contracts, swap contracts, option contracts or similar
derivatives contracts which will be binding on Doral, the Surviving Corporation
or the Pure Properties after Closing.

     4.32      Restrictions on Business Activities. There is no material
agreement, judgment, injunction, order or decree binding upon Pure or Pure Sub
which has or could reasonably be expected to have the effect of prohibiting or
materially impairing any business practice of Pure Sub, any acquisition of
property by Pure Sub or the conduct of business by Pure Sub as currently
conducted or as currently proposed to be conducted by Pure Sub.

     4.33      Parachute Payments. Except as set forth on Schedule 4.33, neither
the execution or delivery of this Agreement or any of the Merger Documents, nor
the consummation of the transactions contemplated hereby or thereby, by Pure or
Pure Sub will (a) result in any payment (including, without limitation,
severance, unemployment compensation, golden parachute, change in control, bonus
or otherwise) becoming due to any director, officer or employee of Pure or its
subsidiaries under any director, officer, employee or shareholders agreement,
benefit or rights plan (a “Plan”) or otherwise, (b) increase any benefits
otherwise payable under any Plan, or (c) result in the acceleration of the time
of payment or vesting of any such benefits, in each case for which Doral or the
Surviving Corporation would be liable or obligated upon Closing.

     4.34      Related Party Transactions. Pure Sub is not indebted, directly or
indirectly, to any of its officers, directors or shareholders or to any of the
officers, directors or shareholders of Pure, or to their respective spouses or
children, in any amount whatsoever; none of said officers, directors or
shareholders, or any of their respective spouses or children, are indebted to
Pure Sub or have any direct or indirect ownership interest in any firm or
corporation with which Pure Sub has a business relationship, or any firm or
corporation that competes with Pure Sub. Pure Sub is not a guarantor or
indemnitor of any indebtedness of any other person, firm or corporation.

     4.35      No Brokers. Except as set forth on Schedule 4.35, Pure and Pure
Sub have not incurred any obligation or liability to any party for any brokerage
fees, agent's commissions, or finder's fees in connection with the transactions
contemplated by this Agreement for which Doral or Doral Sub would be
responsible.

     4.36      Minute Books. The corporate records and minute books of Pure Sub,
all of which have been, or forthwith upon the execution of this Agreement by the
parties hereto, will be provided to Doral and Doral Sub contain complete and
accurate minutes of all meetings of their respective directors and shareholders
held since incorporation, and original signed copies of all resolutions and
bylaws duly passed or confirmed by their respective directors or shareholders
other than at a meeting. All such meetings were duly called and held. The share
certificate books, register of security holders, register of transfers and
register of directors and any similar corporate records of Pure Sub are complete
and accurate.

     4.37      Tax-Free Reorganization. To the knowledge of Pure and Pure Sub,
neither Pure nor Pure Sub has taken or agreed to take any action that would
prevent the Merger from constituting a tax free reorganization within the
meaning of Section 368(a) of the Code.

     4.38      Completeness of Disclosure. No representation or warranty by Pure
or Pure Sub in this Agreement nor any certificate, schedule, statement, document
or instrument furnished or to be furnished to Doral and Doral Sub pursuant
hereto contains or will contain any untrue statement of a material fact or omits
or will omit to state a material fact required to be stated herein or therein or
necessary to make any statement herein or therein not materially misleading.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF DORAL AND DORAL SUB

     Doral and Doral Sub hereby covenant with, and jointly and severally
represent and warrant to Pure and Pure Sub as follows, and acknowledge that Pure
and Pure Sub are relying upon such representations, warranties and covenants in
connection with the execution, delivery and performance of this Agreement,
notwithstanding any investigation made by or on behalf of Pure or Pure Sub.

12 of 28

--------------------------------------------------------------------------------

     5.1      Organization and Good Standing. Doral and Doral Sub are duly
organized, validly existing and in good standing under the laws of Nevada and
have all requisite corporate power and authority to own, lease and to carry on
their respective businesses as now being conducted. Doral is duly qualified to
do business and is in good standing as a foreign corporation in each of the
jurisdictions in which each owns property, leases property, does business, or is
otherwise required to do so, where the failure to be so qualified would have a
material adverse effect on the businesses, operations, or financial condition of
Doral. Doral Sub has not carried on any business or acquired any assets or
incurred any liabilities since its incorporation, other than by reason of the
execution of this Agreement.

     5.2      Authority. Doral and Doral Sub have all requisite corporate power
and authority to execute and deliver the Merger Documents to be signed by them
and to perform their respective obligations thereunder and to consummate the
transactions contemplated thereby. The execution and delivery of each of the
Merger Documents by Doral and Doral Sub and the consummation by Doral and Doral
Sub of the transactions contemplated thereby have been duly authorized by their
respective boards of directors and no other corporate or shareholder proceedings
on the part of Doral or Doral Sub are necessary to authorize such documents or
to consummate the transactions contemplated thereby. This Agreement has been,
and the remaining Merger Documents, when executed and delivered by Doral and
Doral Sub as contemplated herein, will be, duly executed and delivered by Doral
and Doral Sub and this Agreement, and the remaining Merger Documents, when
executed and delivered by Doral and Doral Sub as contemplated herein, will be,
valid and binding obligations of Doral and Doral Sub, enforceable in accordance
with their respective terms, except (1) as may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting the enforcement of creditors’ rights generally; (2) as may
be limited by any applicable laws relating to the availability of specific
performance, injunctive relief or other equitable remedies; and (3) as may be
limited by public policy.

     5.3      Capitalization of Doral and Doral Sub.

          (a)      The entire authorized capital stock and other equity
securities of Doral (the “Doral Stock”) consists of Two Billion (2,000,000,000)
shares of Common Stock, with a par value of $0.001 per share (the “Doral Common
Stock”). There are no preferred shares of Doral Stock authorized or outstanding.
As of the date hereof, there are 135,933,086 shares of Doral Common Stock issued
and outstanding. All of the issued and outstanding shares of Doral Stock have
been duly authorized, are validly issued, were not issued in violation of any
pre-emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with all federal, state
and local laws, rules and regulations. Except as set forth on Schedule 5.3(a),
there are no outstanding options, warrants, subscriptions, phantom shares,
conversion rights, or other rights, agreements, or commitments obligating Doral
to issue any additional shares of Doral Stock, or any other securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire from Doral any shares of Doral Stock (each, a “Doral Stock Obligation”).

          (b)      The entire authorized capital stock and other equity
securities of Doral Sub (the “Doral Sub Stock”) consists of 75,000,000 shares of
common stock with a par value of $0.001 per share. There are 1,000 shares of
Doral Sub Stock issued and outstanding. All of the issued and outstanding shares
of Doral Sub Stock have been duly authorized, are validly issued, were not
issued in violation of any pre-emptive rights and are fully paid and
non-assessable, are not subject to pre-emptive rights and were issued in full
compliance with all federal, state and local laws, rules and regulations. There
are no outstanding options, warrants, subscriptions, phantom shares, conversion
rights, or other rights, agreements or commitments obligating Doral Sub to issue
any additional shares of Doral Sub Stock, or any other securities convertible
into, exchangeable for, or evidencing the right to subscribe for or acquire from
Doral Sub any shares of Doral Sub Stock. There are no agreements purporting to
restrict the transfer of Doral Sub Stock and there are no voting agreements,
voting trusts or other arrangements restricting or affecting the voting of the
Doral Sub Stock.

     5.4      Validity of Doral Common Stock Issuable Upon the Merger. The
shares of Doral Common Stock to be issued to the Pure Sub Stockholders upon
consummation of the Merger in accordance with Section 2.1 of this Agreement
will, when so issued in accordance with the terms of this Agreement, be duly and
validly authorized, issued, fully paid and non-assessable.

13 of 28

--------------------------------------------------------------------------------

     5.5      Title to Doral Sub Stock. Doral owns all of the issued and
outstanding shares of Doral Sub Stock as the legal and beneficial owner thereof,
with good and marketable title thereto, free and clear of all encumbrances.

     5.6      Subsidiaries. Except as set forth on Schedule 5.6, neither Doral
nor Doral Sub has any subsidiaries or agreements of any nature to acquire any
subsidiary or to acquire or lease any other business operations and will not
prior to the Closing Date acquire, or agree to acquire, any subsidiary or
business without the prior written consent of Pure.

     5.7      Noncontravention. Except as set forth on Schedule 5.7, neither the
execution, delivery or performance of the Merger Documents, nor the consummation
of the Merger, will:

          (a)      Conflict with, result in a violation of, cause a default
under (with or without notice, lapse of time or both) or give rise to a right of
termination, amendment, cancellation or acceleration of any obligation contained
in or the loss of any material benefit under, or result in the creation of any
lien, security interest, charge or encumbrance upon any of the material
properties or assets of Doral or Doral Sub under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Doral
or Doral Sub or any of their respective property or assets;

          (b)      Violate any provision of the articles of incorporation or
bylaws of Doral or Doral Sub; or

          (c)      Violate any order, writ, injunction, decree, statute, rule,
or regulation of any court or governmental or regulatory authority applicable to
Doral or Doral Sub or any of their respective property or assets.

     5.8      Actions and Proceedings. There is no claim, charge, arbitration,
grievance, action, suit, investigation or proceeding by or before any court,
arbiter, administrative agency or other governmental authority now pending or,
to the best knowledge of Doral and Doral Sub, threatened against Doral or Doral
Sub which involves any of the business, or the properties or assets of Doral or
Doral Sub that, if adversely resolved or determined, would have a material
adverse effect on the business, operations, assets, properties, prospects or
conditions of Doral or Doral Sub taken as a whole (a “Doral Material Adverse
Effect”). To Doral and Doral Sub’s knowledge, there is no reasonable basis for
any claim or action that, if asserted, would have a Doral Material Adverse
Effect.

     5.9      Compliance.

          (a)      To Doral and Doral Sub’s knowledge, Doral and Doral Sub are
in material compliance with, are not in default or violation in any material
respect under, any statute, law, ordinance, regulation, rule, decree or other
applicable regulation to the business or operations of Doral and Doral Sub.
Doral and Doral Sub have not been charged with and have not received any written
notice at any time of any material violation by it of, any statute, law,
ordinance, regulation, rule, decree or other applicable regulation to the
business or operations of Doral and Doral Sub.

          (b)      Doral and Doral Sub have duly filed all reports and returns
required to be filed by them with governmental authorities and have obtained all
material governmental permits and other governmental consents, except as may be
required after the execution of this Agreement. All of such permits and consents
are in full force and effect, and no proceedings for the suspension or
cancellation of any of them, and no investigation relating to any of them, is
pending or to the knowledge of Doral and Doral Sub, threatened, and none of them
will be adversely affected by the consummation of the transactions contemplated
hereby.

          (c)      To the knowledge of Doral and Doral Sub, the execution,
delivery and performance by Doral and Doral Sub of the transactions contemplated
in this Agreement do not violate any law, rule, regulation, ordinance, judgment,
decree or order to which Doral, Doral Sub or the Doral Properties are bound.

14 of 28

--------------------------------------------------------------------------------

     5.10      Filings, Consents and Approvals. Except for any filings required
by applicable securities laws, the filing of the Articles of Merger pursuant to
the Nevada Law and the approval of Pure and the general and limited partners of
Pure, and further provided that the representations and warranties contained in
this Agreement are accurate, true and correct, no filing or registration with,
no notice to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other person or entity is necessary for, and
there are no preferential rights applicable to, the consummation by Doral and
Doral Sub of the transactions contemplated by this Agreement.

     5.11      Financial Statements. The audited and unaudited interim financial
statements of Doral (collectively, the “Doral Financial Statements”) as filed
with the United States Securities and Exchange Commission (the “SEC”) and/or
listed on Schedule 5.11 (a) have been prepared using the books and records of
Doral, (b) fairly and accurately present the financial condition of Doral as of
the respective dates indicated and the results of operations for such periods,
and (c) have been prepared in accordance with GAAP applied on a consistent basis
(except as may be indicated on the notes thereto and subject, to normal and
recurring year-end adjustments). Except as disclosed in Schedule 5.11 or in
Doral’s filings with the SEC, Doral has not received any advice or notification
from its independent certified public accountants that Doral has used any
improper accounting practice that would have the effect of not reflecting or
incorrectly reflecting in the Doral Financial Statements or the books and
records of Doral, any properties, assets, liabilities, revenues, or expenses.
The books, records, and accounts of Doral accurately and fairly reflect, in
reasonable detail, the transactions, assets, and liabilities of Doral. Doral and
Doral Sub have not engaged in any transaction, maintained any bank account, or
used any funds of Doral or Doral Sub, except for transactions, bank accounts,
and funds which have been and are reflected in the normally maintained books and
records of Doral and Doral Sub.

     5.12      Absence of Undisclosed Liabilities. Except as set forth on
Schedule 5.12, Doral and Doral Sub have no liabilities or obligations either
direct or indirect, matured or unmatured, absolute, contingent or otherwise,
which:

          (a)      are not set forth in the Doral Financial Statements or have
not heretofore been paid or discharged;

          (b)      did not arise in the regular and ordinary course of business
under any agreement, contract, commitment, lease or plan specifically disclosed
(or are not required to be disclosed in accordance with GAAP); or

          (c)      have not been incurred in amounts and pursuant to practices
consistent with past business practice, in or as a result of the regular and
ordinary course of its business since the date of the Doral Financial
Statements.

     For purposes of this Agreement, the term “liabilities” includes, any direct
or indirect indebtedness, guaranty, endorsement, claim, loss, damage,
deficiency, cost, expense, obligation or responsibility, fixed or unfixed, known
or unknown, liquidated or unliquidated, secured or unsecured, perfected or
unperfected.

     5.13      Absence of Certain Changes or Events. Except as otherwise
disclosed in Doral’s filings made with the SEC as of the date thereof or as set
forth on Schedule 5.13, since July 31, 2010, Doral has not:

          (a)      incurred any liabilities, other than liabilities incurred in
the ordinary course of business consistent with past practice, or discharged or
satisfied any lien or encumbrance, or paid any liabilities, other than in the
ordinary course of business consistent with past practice, or failed to pay or
discharge when due any liabilities of which the failure to pay or discharge has
caused or will cause any Doral Material Adverse Effect;

          (b)      sold, encumbered, assigned or transferred any fixed assets or
properties (other than inventory in the ordinary course of business) which would
have been included in the assets of Doral;

15 of 28

--------------------------------------------------------------------------------

          (c)      created, incurred, assumed or guaranteed any indebtedness for
money borrowed, or mortgaged, pledged or subjected any of the assets or
properties of Doral to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

          (d)      made or suffered any amendment or termination of any material
agreement, contract, commitment, lease or plan to which it is a party or by
which it is bound, or cancelled, modified or waived any substantial debts or
claims held by it or waived any rights of substantial value;

          (e)      declared, set aside or paid any dividend or made or agreed to
make any other distribution or payment in respect of its capital shares or
redeemed, purchased or otherwise acquired or agreed to redeem, purchase or
acquire any of its capital shares or equity securities;

          (f)      suffered any damage, destruction or loss, whether or not
covered by insurance, materially and adversely its business, operations, assets,
properties or prospects;

          (g)      suffered any material adverse change in its business,
operations, assets, properties, prospects or condition (financial or otherwise);

          (h)      received notice or had knowledge of any actual or threatened
labor trouble, termination, resignation, strike or other occurrence, event or
condition of any similar character which has had or might have a Doral Material
Adverse Effect;

          (i)      made commitments or agreements for capital expenditures or
capital additions or betterments exceeding in the aggregate $50,000, except such
as may be involved in ordinary repair, maintenance or replacement of its assets;

          (j)      increase the salaries or other compensation of, or made any
advance (excluding advances for ordinary and necessary business expenses) or
loan to, any of its employees or made any increase in, or any addition to, other
benefits to which any of its employees may be entitled;

          (k)      changed any of the accounting principles followed or the
methods of applying such principles;

          (l)      entered into any transaction other than in the ordinary
course of business consistent with past practice; or

          (m)      agreed, whether in writing or orally, to do any of the
foregoing.

     5.14      SEC Filings.

          (a)      Doral has furnished or made available to Pure and Pure Sub a
true and complete copy of each report, schedule, registration statement and
proxy statement filed by Doral with the SEC since the inception of Doral (as
such documents have since the time of their filing been amended, the "Doral SEC
Documents"). Doral has filed with the SEC all documents required to have been
filed pursuant to the Securities Act and the United States Securities Exchange
Act of 1934, as amended (the “Exchange Act”). Except as disclosed in the Doral
SEC Documents, as of their respective dates, the Doral SEC Documents complied in
all material respects with the requirements of the Securities Act, or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Doral SEC Documents, and none of Doral SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. No event since the date of the last Doral SEC Document has
occurred that would require Doral to file a current report on Form 8-K other
than the execution of this Agreement.

          (b)      The Chief Executive Officer and Chief Financial Officer of
Doral have made all certifications (without qualification or exceptions to the
matters certified) required by, and would be able to make such certifications
(without qualification or exception to the matters certified) as of the date
hereof and as of the Closing Date as if required to be made as of such dates
pursuant to, the Sarbanes-Oxley Act of 2002, as amended (the “Sarbanes-Oxley
Act”), and related rules and regulations promulgated by the SEC, and the
statements contained in such certifications are complete and correct. Neither
Doral nor its officers has received notice from any governmental entity
questioning or challenging the accuracy, completeness, form or manner of filing
or submission of such certification. Doral is otherwise in substantial
compliance with all applicable provisions of the Sarbanes-Oxley Act and the
applicable listing and quotation standards, if any, of the over-the-counter
bulletin board market maintained by The Nasdaq Stock Market, Inc.

16 of 28

--------------------------------------------------------------------------------

     5.15      Tax Matters.

          (a)      As of the date hereof, (i) Doral and Doral Sub have timely
filed all Tax returns which are required to be filed on or prior to the date
hereof, taking into account any extensions of the filing deadlines which have
been validly granted to them; and (ii) all such returns are true and correct in
all material respects.

          (b)      To Doral’s knowledge, Doral and Doral Sub have paid all Taxes
that have become or are due with respect to any period ended on or prior to the
date hereof, and has established an adequate reserve therefore on its balance
sheet for those Taxes not yet due and payable.

          (c)      Doral and Doral Sub are not presently under, nor has Doral
and Doral Sub received notice of, any contemplated investigation or audit by the
Internal Revenue Service or any foreign or state taxing authority concerning any
fiscal year or period ended prior to the date hereof.

          (d)      All Taxes required to be withheld on or prior to the date
hereof from employees for income Taxes, social security Taxes, unemployment
Taxes and other similar withholding Taxes have been properly withheld and, if
required on or prior to the date hereof, have been deposited with the
appropriate governmental agency.

          (e)      Doral and Doral Sub are not a party to any Tax-sharing
agreements or similar contracts or arrangements.

          5.16      Reserve Reports. All information (including statement of the
percentage of reserves from the oil and gas wells and other interests evaluated
therein to which Doral are entitled and the percentage of the costs and expenses
related to such wells or interests to be borne by Doral) supplied to Joe C. Neal
& Associates by or on behalf of Doral that was material to such firm’s estimate
of proved oil and gas reserves attributable to the Doral Properties in
connection with the preparation of the proved oil and gas reserve reports
concerning the Doral Properties as of August 1, 2010 and dated August 24, 2010
and prepared by such engineering firm (the “Doral Reserve Report”) was true and
correct in all material respects and Doral has no knowledge of any material
errors in such information that existed at the time of such issuance or as of
the date hereof. Doral is not aware of any material errors contained in the
Doral Reserve Report.

     5.17      Title to Assets. Doral has good and marketable title to the Doral
Properties free and clear of all Encumbrances except for those Encumbrances set
out in Schedule 5.17. Except as set out in Schedule 5.17, no person has any
outstanding option or right, or any interest capable of becoming a right or
option to acquire any of the Doral Properties or any part thereof.

     5.18      Rights to Production. Except as disclosed in Schedule 5.18, no
person has any call upon, option to purchase or similar rights with respect to
any portion of the production of Doral Hydrocarbons from the Doral Properties
from and after the Closing Date.

     5.19      Well Abandonment. Except as set forth in Schedule 5.19, there are
no wells located on the Doral Leases that (i) are shut-in or incapable of
producing for which Doral has any current plugging or abandonment obligation, or
(ii) have been plugged or abandoned in a manner that does not comply in all
material respects with applicable law.

     5.20      Gas or Pipeline Imbalances. With respect to the Doral Operated
Properties, to the knowledge of Doral, except as disclosed in Schedule 5.20, as
of the date hereof, there are not, and as of the Closing Date, there will not
be, any material wellhead, pipeline or plant imbalances attributable to any of
the Doral Operated Properties.

17 of 28

--------------------------------------------------------------------------------

     5.21      Sale of Hydrocarbons. With respect to the Doral Operated
Properties, Doral does not have any outstanding obligations to deliver natural
gas, natural gas liquids or other Doral Hydrocarbons produced from or
attributable to the Doral Properties in the future, without then or thereafter
being entitled to receive full value therefor.

     5.22      Payment of Royalties. With respect to the Doral Operated
Properties, all rentals, royalties, shut-in royalties, overriding royalties and
other payments due and owing by Doral to or with respect to the Doral Properties
have been properly and timely paid.

     5.23      Condemnation. To the knowledge of Doral, there are no pending
actual or threatened taking (whether permanent, temporary, whole or partial) of
any part of the Doral Properties by reason of condemnation or threat of
condemnation.

     5.24      Receipt of Payments for Production. Doral has received its net
revenue interest shares, as shown in Schedule 5.16, of proceeds from the sale of
Doral Hydrocarbons, without suspense, counterclaim or set-off.

     5.25      Contracts and Commitments.

          (a)      Schedule 5.25 set forth the material agreements, contracts,
mortgages, indentures and leases to which Doral is a party or to which it is
bound, including, without limitation, the Doral Hydrocarbon Contracts (each, a
“Doral Material Contract” and collectively, the “Doral Material Contracts”).

          (b)      Each Doral Material Contract is valid and binding and is in
full force and effect, and Doral has not, nor to Doral’s knowledge has any third
party, breached any material provision of, or is in default under the terms of,
any such Doral Material Contract.

          (c)      Except as set forth in Schedule 5.25, there are no written or
agreed to commitments to make capital expenditures with respect to any of the
Doral Properties which will individually require expenditures after the Closing
Date in excess of $50,000 net to Doral’s respective interest, as the case may
be. With respect to the Doral Operated Properties, there are no contractual
obligations of Doral or Doral Sub that require the drilling of additional wells
or other material development operations in order to earn or continue to hold,
all or any portion of the Doral Properties.

     5.26      Insurance. The Doral Properties and all assets, properties and
operations are insured under various policies of general liability and other
forms of insurance as described on Schedule 5.26. All such policies are in full
force and effect in accordance with their terms, no notice of cancellation has
been received, and there is no existing default by Doral or any event which,
with the giving of notice, the lapse of time or both, would constitute a default
thereunder. All premiums to date have been paid in full.

     5.27      Employees and Consultants. Schedule 5.27 lists the name, title or
position of each employee or consultant of Doral or who will, on Closing, be
remain as an employee or consultant of Doral (collectively, the “Doral
Employees”). All Doral Employees have been paid all salaries, wages, income and
any other sum due and owing to them by Doral as at the end of the most recent
completed pay period. All amounts required to be withheld by Doral from
employees’ salaries or wages and paid to any governmental or taxing authority
have been so withheld and paid or remitted. Except as disclosed in Schedule
5.27, to the knowledge of Doral, there are no labor conflicts with any Doral
Employees that might reasonably be expected to have a Doral Material Adverse
Effect. Doral has not and will not enter into any written contracts of
employment or consulting agreements other than as listed on Schedule 5.27. To
the knowledge of Doral, no Doral Employee is in violation of any term of any
employment contract, non-disclosure agreement, non-competition agreement or any
other contract or agreement relating to the relationship of such employee with
Doral.

     5.28      Benefit Plans. Except as set out in Schedule 5.28 Doral does not
maintain any benefit, pension, profit sharing, life insurance, medical bonus,
incentive plans, use of automobiles, credit cards, expense accounts, allowances,
club memberships, sharing of costs or expenses, vacation or similar benefits for
the benefit of any Doral Employees (a “Doral Benefit Plan”). All Doral Benefit
Plans comply, and have been administered or operated in compliance, in all
material respects with all applicable laws.

18 of 28

--------------------------------------------------------------------------------

     5.29      Intellectual Property. Doral owns no trademarks, trademark
registrations or applications, service marks, trade names, copyrights, copyright
registrations or applications, trade secrets, patents, inventions, industrial
models, processes, designs, formulae or applications for patents.

     5.30      Real Property. Doral does not own any real property.

     5.31      Environmental Matters. Except as set forth on Schedule 5.31, and
except as would not, individually or in the aggregate, have a Doral Material
Adverse Effect, to the knowledge of Doral, (i) the ownership and operation of
the Doral Properties is in compliance with all applicable Environmental Laws,
(ii) there is no pollution or contamination of groundwater, surface water, soil
or subsurface strata on the Doral Properties which is required to be remediated
under applicable Environmental Laws, and (iii) Doral are not liable for any
Environmental Liabilities to which Doral or the Surviving Corporation will,
after Closing, become subject.

     5.32      Hedges. Doral has not entered into any hedge contracts, futures
contracts, swap contracts, option contracts or similar derivatives contracts
which will be binding after Closing.

     5.33      Restrictions on Business Activities. Except as set forth on
Schedule 5.25, here is no material agreement, judgment, injunction, order or
decree binding upon Doral or Doral Sub which has or could reasonably be expected
to have the effect of prohibiting or materially impairing any business practice
of Doral after the Closing.

     5.34      Parachute Payments. Except as set forth on Schedule 5.34, neither
the execution or delivery of this Agreement or any of the Merger Documents, nor
the consummation of the transactions contemplated hereby or thereby, by Doral or
Doral Sub will (a) result in any payment (including, without limitation,
severance, unemployment compensation, golden parachute, change in control, bonus
or otherwise) becoming due to any director, officer or employee of Doral or its
subsidiaries under any director, officer, employee or shareholders agreement,
benefit or rights plan (a “Plan”) or otherwise, (b) increase any benefits
otherwise payable under any Plan, or (c) result in the acceleration of the time
of payment or vesting of any such benefits, in each case for which Doral or the
Surviving Corporation would be liable or obligated upon Closing.

     5.35      Related Party Transactions. Except as set forth on Schedule 5.35,
Doral and Doral Sub are not indebted, directly or indirectly, to any of its
officers, directors or shareholders or to any of the officers, directors or
shareholders of Doral, or to their respective spouses or children, in any amount
whatsoever; none of said officers, directors or shareholders, or any of their
respective spouses or children, are indebted to Doral or Doral Sub or have any
direct or indirect ownership interest in any firm or corporation with which
Doral or Doral Sub has a business relationship, or any firm or corporation that
competes with Pure Sub.

     5.36      No Brokers. Except as set forth on Schedule 5.36, Doral and Doral
Sub have not incurred any obligation or liability to any party for any brokerage
fees, agent's commissions, or finder's fees in connection with the transactions
contemplated by this Agreement for which Pure, Pure Sub or the Surviving
Corporation would be responsible.

     5.37      Minute Books. The minute books of Doral and Doral Sub provided to
Pure contain a complete summary of all meetings of directors and shareholders
since the time of incorporation of such entities and reflect all transactions
referred to in such minutes accurately in all material respects.

     5.38      Tax-Free Reorganization. To the knowledge of Doral and Doral Sub,
neither Doral nor Doral Sub has taken or agreed to take any action that would
prevent the Merger from constituting a reorganization within the meaning of
Section 368(a) of the Code.

     5.39      Completeness of Disclosure. No representation or warranty by
Doral or Doral Sub in this Agreement nor any certificate, schedule, statement,
document or instrument furnished or to be furnished to Pure Sub pursuant hereto
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact required to be stated herein or therein or
necessary to make any statement herein or therein not materially misleading.

19 of 28

--------------------------------------------------------------------------------

ARTICLE 6
CLOSING CONDITIONS

     6.1      Conditions Precedent to Closing by Doral and Doral Sub. The
obligations of Doral and Doral Sub to consummate the Merger are subject to the
satisfaction of the conditions set forth below, unless any such condition is
waived by Doral and Doral Sub at Closing. The Closing of the transactions
contemplated by this Agreement will be deemed to mean a waiver of all conditions
to Closing. These conditions are for the sole benefit of Doral and Doral Sub and
may be waived by them at their sole discretion.

          (a)      Restructuring of Pure. Prior to the Closing Date, Pure will
transfer to Pure Sub all of Pure’s assets including, without limitation, all of
the Pure Properties (including any Pure Properties not currently known to Pure),
all contracts, leases, equipment, inventory, fixtures, records, files, logs,
opinions, orders, and related materials (collectively, the “Pure Assets”). The
consideration to be paid by Pure Sub for Pure Assets shall consist solely of
shares of Pure Sub common stock and the assumption of all liabilities of Pure
related to the Pure Assets (the “Pure Assumed Liabilities”).

          (b)      Representations and Warranties. The representations and
warranties of Pure and Pure Sub set forth in this Agreement will be true,
correct and complete in all respects as of the Closing Date, as though made on
and as of the Closing Date and Pure and Pure Sub will have delivered to Doral
and Doral Sub a certificate dated as of the Closing Date, to the effect that the
representations and warranties made by Pure and Pure Sub in this Agreement are
true and correct in all material respects.

          (c)      Performance. All of the covenants and obligations that Pure
and Pure Sub is required to perform or to comply with pursuant to this Agreement
at or prior to the Closing must have been performed and complied with in all
material respects.

          (d)      Approval by Pure; Pure Debenture Holders. Pure, Pure GP and
limited partners holding a majority of the limited partnership interests of each
class of limited partners of Pure, and the Pure Sub Stockholders will have
approved and adopted this Agreement and the Merger, and either (i) holders of
Pure’s 71/2% Debentures Series 2005 (the “Pure Debentures”) shall have approved
this Agreement and the transactions contemplated herein, as provided for under
the terms of the Pure Debentures, or (ii) Pure shall have delivered to Doral and
Doral Sub an opinion of legal counsel acceptable to Doral and Doral Sub, to the
effect that the approval of the holders of the Pure Debentures is not required
under the terms of the Pure Debentures.

          (e)      Merger Documents. This Agreement and all other Merger
Documents necessary or reasonably required to consummate the Merger, all in form
and substance reasonably satisfactory to Doral and Doral Sub, will have been
executed and delivered to Doral and Doral Sub.

          (f)      Secretary's Certificate – Pure Sub. Doral and Doral Sub will
have received a certificate of the Secretary of Pure Sub attaching (i) a copy of
Pure Sub's Articles of Incorporation, as amended through the Closing Date
certified by the Secretary of State of the State of Nevada; (ii) a true and
correct copy of Pure Sub's bylaws, as amended; (iii) certified copies of
resolutions duly adopted by the Board of Directors of Pure Sub and the Pure Sub
Stockholders approving the execution and delivery of this Agreement and the
other Merger Documents and the consummation of the Merger and the other
transactions contemplated hereby and thereby; and (iv) a certificate as to the
incumbency and signatures of the officers of Pure Sub executing this Agreement
and the Merger Documents executed on the Closing Date as contemplated by this
Agreement.

          (g)      Pure Legal Opinion. Pure and Pure Sub shall have delivered to
Doral and Doral Sub a favorable opinion of legal counsel acceptable to Doral and
Doral Sub, addressed to, among others, Doral and Doral Sub substantially in the
form of the opinion acceptable to Doral.

          (h)      Exercise of Appraisal Rights. No holders of the issued and
outstanding shares of Pure Sub Common Stock will have exercised appraisal rights
under the Texas Business Organization Code as dissenting shareholders.

20 of 28

--------------------------------------------------------------------------------

          (i)      Supplement to Disclosure Schedules. Any additional
disclosures made in the supplemental Disclosure Schedules of Pure made pursuant
to Section 8.3 of this Agreement will be acceptable to Doral and Doral Sub in
their sole discretion.

          (j)      Third Party Consents. Pure Sub will have received duly
executed copies of all third-party consents and approvals contemplated by the
Merger Documents, in form and substance reasonably satisfactory to Doral and
Doral Sub.

          (k)      No Material Adverse Change. No Pure Material Adverse Effect
will have occurred since the date of this Agreement.

          (l)      No Action. No suit, action, or proceeding will be pending or
threatened before any governmental or regulatory authority wherein an
unfavorable judgment, order, decree, stipulation, injunction or charge would (i)
prevent the consummation of any of the transactions contemplated by this
Agreement, or (ii) cause the transactions to be rescinded following
consummation.

          (m)      Financial Statements. Pure and Pure Sub will have provided to
Doral and Doral Sub such financial statements as are, in the opinion of Doral’s
auditors, required to permit Doral to make the necessary filings with the SEC
under the Exchange Act, in connection with the Merger, including, but not
limited to, audited financial statements for the fiscal years ended December 31,
2009 and 2008 and unaudited interim financial statements for the interim period
ended September 30, 2010.

          (n)      Fairness Opinion. Doral will have received an opinion from
financial advisors acceptable to Doral, in its sole discretion, to the effect
that, as of the date of this Agreement and, based on the qualifications set
forth in such opinion, that the Merger is fair, from a financial standpoint, to
the stockholders of Doral (not including Pure or Pure Sub).

          (o)      Employment and Non-Compete Agreements. Larry Risley and E.
Willard Gray, II shall have executed employment and non-compete agreements, in
such forms as are acceptable to the parties.

          (p)      Partner Certificates. Each of the general and limited
partners of Pure shall have duly and validly completed, executed and delivered
to Doral a Partner Certificate in the form attached as Schedule 6.1(p) .

     6.2      Conditions Precedent to Closing by Pure and Pure Sub. The
obligation of Pure and Pure Sub to consummate the Merger is subject to the
satisfaction of the conditions set forth below, unless such condition is waived
by Pure and Pure Sub at the Closing. The Closing of the Merger will be deemed to
mean a waiver of all conditions to Closing. These conditions are for the sole
benefit of Pure and Pure Sub and may be waived by Pure and Pure Sub at its sole
discretion.

          (a)      Reverse Split. Prior to the Closing Date, Doral shall
complete a 1-for-55 reverse split of its authorized and issued and outstanding
shares of common stock (the “Reverse Stock Split”).

          (b)      Representations and Warranties. The representations and
warranties of Doral and Doral Sub set forth in this Agreement will be true,
correct and complete in all respects as of the Closing Date, as though made on
and as of the Closing Date and Doral and Doral Sub will have delivered to Pure
Sub certificates dated as of the Closing Date, to the effect that the
representations and warranties made by Doral and Doral Sub in this Agreement are
true and correct.

          (c)      Performance. All of the covenants and obligations that Doral
and Doral Sub are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing must have been performed and complied with
in all material respects. Doral and Doral Sub must have delivered each of the
documents required to be delivered by each of them pursuant to this Agreement.

          (d)      Approval by Doral Directors and Doral Sub Stockholders. The
Doral Board of Directors and the Doral Sub Stockholders will have approved and
adopted this Agreement and the Merger as required by the Nevada Law.

21 of 28

--------------------------------------------------------------------------------

          (e)      Merger Documents. This Agreement and all other Merger
Documents necessary or reasonably required to consummate the transaction
contemplated by this Agreement, all in form and substance reasonably
satisfactory to Pure Sub, will have been executed and delivered by Doral and
Doral Sub, as applicable.

          (f)      Form D Filing. Doral shall have filed with the SEC, on Form
D, a Notice of Exempt Offering of Securities, for the issuance of the Doral
Merger Shares to Pure.

          (g)      Secretary's Certificate – Doral. Pure Sub will have received
a certificate of the Secretary of Doral attaching (a) a copy of Doral's Articles
of Incorporation, as amended through the Closing Date, certified by the
Secretary of State of the State of Nevada; (b) a true and correct copy of
Doral's bylaws, as amended; (c) certified copies of resolutions duly adopted by
the Board of Directors of Doral approving the execution and delivery of this
Agreement and the other Merger Documents and the consummation of the Merger and
the other transactions contemplated hereby and thereby; and (d) a certificate as
to the incumbency and signatures of the officers of Doral executing this
Agreement and the Merger Documents executed by Doral on the Closing Date as
contemplated by this Agreement.

          (h)      Supplement to Disclosure Schedules. Any additional
disclosures made in the supplemental Disclosure Schedules of Doral or Doral Sub
made pursuant to Section 8.3 of this Agreement will be acceptable to Pure Sub in
its sole discretion.

          (i)      Third Party Consents. Pure Sub will have received duly
executed copies of all third-party consents and approvals contemplated by the
Merger Documents, in form and substance reasonably satisfactory to Pure Sub.

          (j)      No Material Adverse Effect. No event will have occurred since
the date of this Agreement that has had a Doral Material Adverse Effect.

          (k)      No Action. No suit, action, or proceeding will be pending or
threatened before any governmental or regulatory authority wherein an
unfavorable judgment, order, decree, stipulation, injunction or charge would (i)
prevent consummation of any of the transactions contemplated by this Agreement;
or (ii) cause the transactions to be rescinded following consummation.

          (l)      Doral Legal Opinion. Doral and Doral Sub shall have delivered
to Pure and Pure Sub a favorable opinion of legal counsel acceptable to Pure and
Pure Sub, addressed to, among others, Pure and Pure Sub substantially in the
form of the opinion acceptable to Pure.

          (m)      Alamo Waiver. Doral shall have received evidence satisfactory
to Pure and Pure Sub that Alamo Resources, LLC (“Alamo”) will not exercise or
has waived any of its rights (the “Alamo Right”) with respect to any Pure
Properties as provided in that certain Purchase and Sale Agreement dated April
30, 2010 entered into by and between Doral and Alamo. The parties agree that the
value attributable to the Pure Properties subject to the Alamo Right shall be
the value set forth in the letter Doral delivered to Alamo dated October 9,
2010.

          (n)      D&O Insurance. Doral shall have procured directors and
officers liability insurance, effect from and after the Closing, providing for
insurance coverage at rates acceptable to Pure.

          (o)      Title Work. Doral shall have delivered to Pure and Pure Sub
title work reasonably satisfactory to Pure and Pure Sub with respect to those
oil and gas properties acquired by Doral pursuant to that Purchase and Sale
Agreement amongst John R. Stearns and John R. Stearns Jr. (as sellers) and Doral
(as buyer) dated June 14, 2010.

22 of 28

--------------------------------------------------------------------------------

ARTICLE 7
ACTS TO BE TAKEN AFTER CLOSING

     7.1      Actions Post-Closing. As soon as practicable after the Closing,
Doral, Doral Sub, Pure and Pure Sub covenant and agree with each other to:

          (a)      File with the SEC a current report on Form 8-K and any
filings required to be filed by it under the Exchange Act, the Securities Act or
any other federal or blue sky or related laws relating to the consummation of
the Merger for Doral;

          (b) Change the name of Doral to “Cross-Border Resources, Inc.”

          (c)      Surviving Corporation shall release its liens on Doral’s
assets related to the $250,000 secured loan Pure made to Doral pursuant to that
certain Loan and Security Agreement dated September 23, 2010.

     7.2      Adjustment to Merger Consideration. Notwithstanding Section 10.2
or any other provision contained in this Agreement, if after the Effective Time
but prior to the Adjustment Termination Date, it is discovered or uncovered that
there is a Pre-Existing Undisclosed Doral Stock Obligation, Doral shall issue to
Pure or, if Pure has completed the Permitted Distribution (subject to receipt of
all Partner Certificates), to the general and limited partners of Pure (pro rata
to the number of Doral Merger Shares distributed to them), additional Doral
Merger Shares (the “Additional Merger Shares”) so that the total number of Doral
Merger Shares issued at Closing, plus any Additional Merger Shares issued
pursuant to this Section 7.2, is equal to approximately 80% of the sum of (i)
the total number shares of Doral Stock outstanding on Closing (inclusive of the
Doral Merger Shares issued on Closing and calculated assuming that all of the
Doral Stock Obligations existing as of Closing, including all Pre-Existing
Undisclosed Doral Stock Obligations, have been exercised), and (ii) all
Additional Merger Shares issued pursuant to this Section.

For purposes of this Section:

          (a)      “Adjustment Termination Date” means the earlier of (i) the
date that is twelve (12) months after the Effective Date and (ii) the first date
after the Effective Date, if any, that Doral completes a sale of any of its
equity securities, other than a sale or issuance of its equity securities: (A)
arising out of a Pre-Existing Undisclosed Doral Stock Obligation, (B) made
pursuant to any employee or consultant incentive plan or any rights, options,
warrants or other securities issued pursuant to any employee or consultant
incentive plan, (C) in connection with settlement of the Pure Debentures, or (D)
in connection with settlement of Doral’s indebtedness to Little Bay Consulting
SA or Green Shoe Investments Ltd. as described in Doral’s financial statements
for the year ended July 31, 2010, as filed with Doral’s Annual Report on Form
10-K for the year then ended ; and

          (b)      “Pre-Existing Undisclosed Doral Stock Obligation” means a
Doral Stock Obligation that was in existence as of the Closing and not
previously disclosed in the Schedules to this Agreement pursuant to the
provisions of this Agreement.

ARTICLE 8
PRE-CLOSING COVENANTS OF THE PARTIES

     8.1      Access and Investigation. Between the date of this Agreement and
the Closing Date, Pure, Pure Sub, Doral, and Doral Sub, will, and will cause
each of their respective representatives to, (a) afford the other and its
representatives full and free access to its personnel, properties, contracts,
books and records, and other documents and data, (b) furnish the other and its
representatives with copies of all such contracts, books and records, and other
existing documents and data as required by this Agreement and as the other may
otherwise reasonably request, and (c) furnish the other and its representatives
with such additional financial, operating, and other data and information as the
other may reasonably request. All of such access, investigation and
communication by a party and its representatives will be conducted during normal
business hours and in a manner designed not to interfere unduly with the normal
business operations of the other party. Each party will instruct its auditors to
cooperate with the other party and its representatives in connection with such
investigations.

23 of 28

--------------------------------------------------------------------------------

     8.2      Confidentiality. All information regarding the business of (i)
Pure and Pure Sub on the one hand (the “Pure Confidential Information”) and (ii)
Doral and Doral Sub on the other hand (the “Doral Confidential Information”)
will be kept in strict confidence by the other (the “Receiving Party”) and will
not be used (except in connection with due diligence), dealt with, exploited or
commercialized by the Receiving Party or disclosed to any third party (other
than such party’s professional financial, accounting and legal advisors) without
the prior written consent of the party who owns such information (the
“Disclosing Party”). If the transactions contemplated by this Agreement do not
proceed for any reason, then upon receipt of a written request the Disclosing
Party, the Receiving Party will immediately return to the Disclosing Party, any
information received from the Receiving Party.

     8.3      Notification. Between the date of this Agreement and the Effective
Time, each of the parties to this Agreement will promptly notify the other
parties in writing if it becomes aware of any fact or condition that causes or
constitutes a material breach of any of its representations and warranties as of
the date of this Agreement, if it becomes aware of the occurrence after the date
of this Agreement of any fact or condition that would cause or constitute a
material breach of any such representation or warranty had such representation
or warranty been made as of the time of occurrence or discovery of such fact or
condition. During the same period, each party will promptly notify the other
parties of the occurrence of any material breach of any of its covenant in this
Agreement or of the occurrence of any event that may make the satisfaction of
such conditions impossible or unlikely.

     8.4      Exclusivity. Until such time, if any, as this Agreement is
terminated pursuant to Article 7, neither Pure or Pure Sub on the one hand, nor
Doral or Doral Sub on the other hand, will, directly or indirectly solicit,
initiate, entertain or accept any inquiries or proposals from, discuss or
negotiate with, provide any nonpublic information to, or consider the merits of
any unsolicited inquiries or proposals from, any person or entity (other than
the other party hereto) relating to any transaction involving the sale of the
business or assets or any of the capital stock or other equity interests, or any
merger, consolidation, business combination, or similar transaction. If any
party hereto is contacted or receives an overture, inquiry, proposal or
invitation regarding any of the foregoing types of transaction, the receiving
party will promptly notify the other parties hereto, which notice will include
the identity of the prospective offeror and the price and terms of the proposed
offer.

     8.5      Conduct Prior to Closing. From the date of this Agreement to the
Closing Date, and except to the extent that the other parties otherwise consent
in writing, Pure or Pure Sub on the one hand, and Doral or Doral Sub on the
other hand, will operate their businesses substantially as presently operated
and only in the ordinary course and in compliance with all applicable laws, and
use its best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it. Without limiting the generality of the foregoing, from the
date of this Agreement through the Closing Date, except for actions specifically
contemplated in this Agreement, neither Pure or Pure Sub on the one hand, nor
Doral or Doral Sub on the other hand, will, without the consent of the other:

          (a)      amend its respective organizational documents;

          (b)      incur any liability or obligation, or settle or negotiate any
liability, obligation or receivable, other than in the ordinary course of
business or encumber or permit the encumbrance of any properties or assets;

          (c)      dispose of or contract to dispose of any property or assets
except Pure Hydrocarbons or Doral Hydrocarbons in the ordinary course of
business consistent with past practice;

          (d)      issue, deliver, sell, pledge or otherwise encumber or subject
to any lien, any equity interests, securities, rights, warrants or options to
acquire, any equity interests;

          (e)      except as contemplated in this Agreement, (i) declare, set
aside or pay any dividends on, or make any other distributions in respect of the
equity interests, or (ii) split, combine or reclassify any equity interests or
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for shares of equity interests; or

24 of 28

--------------------------------------------------------------------------------

          (f)      materially increase benefits or compensation expenses or any
officer, director, or other key employee or pay any benefit or amount not
required by a Plan or arrangement as in effect on the date of this Agreement to
any such person.

     8.6      Public Announcements. Doral, Doral Sub, Pure and Pure Sub each
agree that they will not release or issue any reports or statements or make any
public announcements relating to this Agreement or the transactions contemplated
herein without the prior written consent of the other party, except as may be
required upon written advice of counsel to comply with applicable laws or
regulatory requirements after consulting with the other party hereto and seeking
their consent to such announcement.

     8.7      Public Filings. Each party shall make all filings (securities or
otherwise) such party is required to make in connection herewith or desirable to
achieve the purposes contemplated hereby and shall cooperate as needed with
respect to any such filings by any other party.

     8.8      Further Assurances. Each party shall use commercially reasonable
efforts to obtain all consents and approvals, to take such actions and to do all
other things necessary for the consummation of the transactions contemplated
hereby on the terms and conditions contained herein.

     8.9      Amendments and Supplements to Disclosure Schedules. At any time
before the Effective Time, either Pure or Pure Sub on the one hand or Doral or
Doral Sub on the other, may provide, supplement, amend or modify any Disclosure
Schedule provided at or prior to the execution of this Agreement, provided,
however, that any subsequent disclosure may trigger the receiving party’s rights
under Section 9.1.

ARTICLE 9
TERMINATION

     9.1      Termination. This Agreement may be terminated at any time prior to
the Effective Time of the transactions contemplated hereby by:

          (a)      Mutual agreement of Doral, Doral Sub, Pure and Pure Sub;

          (b)      Doral and Doral Sub, if there has been a breach by Pure or
Pure Sub of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of Pure or Pure Sub that is not cured, to
the reasonable satisfaction of Doral or Doral Sub, within ten business days
after notice of such breach is given by Doral or Doral Sub (except that no cure
period will be provided for a breach by Pure or Pure Sub that by its nature
cannot be cured);

          (c)      Pure and Pure Sub, if there has been a breach by Doral or
Doral Sub of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of Doral or Doral Sub that is not cured by
the breaching party, to the reasonable satisfaction of Pure or Pure Sub, within
ten business days after notice of such breach is given by Pure or Pure Sub
(except that no cure period will be provided for a breach by Doral or Doral Sub
that by its nature cannot be cured); or

          (d)      Doral, Doral Sub, Pure or Pure Sub, if the transactions
contemplated by this Agreement have not been consummated prior to December 31,
2010, unless the parties agree to extend such date.

     9.2      Effect of Termination. In the event of the termination of this
Agreement as provided in Section 9.1, this Agreement will be of no further force
or effect, provided, however, that no termination of this Agreement will relieve
any party of liability for any breaches of this Agreement that are based on a
wrongful refusal or failure to perform any obligations and provided further that
the provisions of Section 8.2 shall survive the termination of this Agreement.

25 of 28

--------------------------------------------------------------------------------

ARTICLE 10
MISCELLANEOUS PROVISIONS

     10.1      Entire Agreement. This Agreement, the exhibits, schedules
attached hereto and the other Merger Documents contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding agreements, correspondence or
offers are expressly superseded and terminated by this Agreement.

     10.2      Effectiveness of Representations, Warranties and Covenants;
Survival. Each party is entitled to rely on the representations, warranties,
covenants and agreements of each of the other parties and all such
representation, warranties, covenants and agreements will be effective
regardless of any investigation that any party has undertaken or failed to
undertake. The representation and warranties contained in ARTICLE 4 and ARTICLE
5, however, will not survive the Closing Date but the covenants of the parties
occurring after the Effective Time shall survive Closing.

     10.3      Amendment. This Agreement may not be amended except by an
instrument in writing signed by each of the parties.

     10.4      Expenses. Each party to this Agreement will bear its respective
expenses incurred in connection with the preparation, execution, and performance
of this Agreement and the transactions contemplated hereby, including all fees
and expenses of agents, representatives, counsel, and accountants.

     10.5      Severability. It is the desire and intent of the parties that the
provisions of the Merger Documents be enforced to the fullest extent permissible
under the law and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any provision of the Merger Documents
will for any reason be held or adjudged to be invalid, illegal, or unenforceable
by any court of competent jurisdiction, such paragraph or part thereof so
adjudicated invalid, illegal, or unenforceable will be deemed separate,
distinct, and independent, and the remainder of the Merger Documents will remain
in full force and effect and will not be affected by such holding or
adjudication.

     10.6      Notices. All notices and other communications required or
permitted under to this Agreement must be in writing and will be deemed given if
sent by personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

If to Pure or Pure Sub:

PURE GAS PARTNERS II, L.P.
22610 US HWY 281 North
San Antonio, Texas 78258
Attention: Jim Swink
Telephone: (210) 226-6700
Fax: (210) 930-3967

With a Copy to:

UNGARETTI & HARRIS LLP
3500 Three First National Plaza
Chicago, Illinois 60602
Attention: Robert S. Winner
Telephone: 312-977-4326
Fax: 312-977-4405

And

FRIDAY ELDRIDGE & CLARK LLP
400 West Capitol Avenue, Suite 2000
Little Rock, Arkansas 72201-3522
Attention: Price Gardner
Telephone: (501) 370-1543
Fax: (501) 244-5302

26 of 28

--------------------------------------------------------------------------------

If to Doral or Doral Sub:

DORAL ENERGY CORP.
3300 N. "A" Street, Bldg 2, Suite 218
Midland, Texas 79705
Attention: E. Willard Gray, II, President
Telephone: (432) 789-1180
Fax: (888) 311-8708

With a Copy to:

O’NEILL LAW GROUP PLLC
435 Martin Street, Suite 1010
Blaine, Washington 98230
Attention: Christian I. Cu
Telephone: (360) 332-3300
Fax: (360) 332-2291

All such notices and other communications will be deemed to have been received
(a) in the case of personal delivery, on the date of such delivery, (b) in the
case of a fax, when the party sending such fax has received electronic
confirmation of its delivery, (c) in the case of delivery by
internationally-recognized express courier, on the business day following
dispatch and (d) in the case of mailing, on the fifth business day following
mailing.

     10.7      Headings. The headings contained in this Agreement are for
convenience purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

     10.8      Benefits. This Agreement is and will only be construed as for the
benefit of or enforceable by those persons party to this Agreement.

     10.9      Assignment. This Agreement may not be assigned (except by
operation of law) by any party without the consent of the other parties.

     10.10      Governing Law; Waiver of Jury Trial. This Agreement will be
governed by and construed in accordance with the laws of the State of Nevada
applicable to contracts made and to be performed therein. The parties hereby (i)
submit to personal jurisdiction in the State of Nevada, and (ii) waive any and
all rights under the laws of any state to object to jurisdiction within the
State of Nevada for the purposes of litigation to enforce this Agreement. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ITS RIGHT TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

     10.11      Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.

     10.12      Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same Agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

     10.13      Execution. This Agreement may be executed by delivery of
executed signature pages by fax or electronically and such fax or electronic
signature will be effective for all purposes.

     10.14      Schedules and Exhibits. The schedules and exhibits are attached
to this Agreement and incorporated herein.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

27 of 28

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF the parties hereto have executed this Agreement as of
the day and year first above written.

DORAL ENERGY CORP.   DORAL ACQUISITION CORP. a Nevada corporation by its   a
Nevada corporation by its authorized signatory:   authorized signatory:        
    /s/ Everett Willard Gray, II   /s/ Everett Willard Gray, II Signature of
Authorized Signatory   Signature of Authorized Signatory             Everett
Willard Gray, II   Everett Willard Gray, II Name of Authorized Signatory   Name
of Authorized Signatory             Chairman & CEO   Chairman & CEO Position of
Authorized Signatory   Position of Authorized Signatory                        
PURE GAS PARTNERS II, L.P.   PURE ENERGY GROUP, INC. a Texas limited partnership
by its   a Texas corporation by its authorized signatory:   authorized
signatory:       By: Pure Gas Managing GP, LLC    

       its General Partner

  /s/ Jim Swink     Signature of Authorized Signatory       /s/ Jim Swink    
Signature of Authorized Signatory   Jim Swink     Name of Authorized Signatory  
    Jim Swink     Name of Authorized Signatory   Managing Partner/CEO/President
    Position of Authorized Signatory       Managing G.P.     Position of
Authorized Signatory    

28 of 28

--------------------------------------------------------------------------------

SCHEDULE 1.1

To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

ARTICLES OF MERGER

(see attached)

--------------------------------------------------------------------------------

 


[exhibit10-1x2x1.jpg] ROSS MILLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4520
(775) 684-5708
Website: www.nvsos.gov


Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 1


USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY

     Articles of Merger
(Pursuant to NRS Chapter 92A)

1)      Name and jurisdiction of organization of each constituent entity (NRS
92A.200):

          [  ]      If there are more than four merging entities, check box and
attach an 8 1/2" x 11" blank sheet containing the required information for each
additional entity from article one.

  PURE ENERGY GROUP, INC.       Name of merging entity               TEXAS  
CORPORATION   Jurisdiction   Entity type *           Name of merging entity    
          Jurisdiction   Entity type *           Name of merging entity        
      Jurisdiction   Entity type *           Name of merging entity            
  Jurisdiction   Entity type *           and,       DORAL ACQUISITION CORP.    
  Name of surviving entity       NEVADA   CORPORATION   Jurisdiction   Entity
type *

* Corporation, non-profit corporation, limited partnership, limited-liability
company or business trust.

Filing Fee: $350.00

This form must be accompanied by appropriate fees. Nevada Secretary of State 92A
Merger Page 1   Revised: 10-25-10


--------------------------------------------------------------------------------



[exhibit10-1x2x1.jpg] ROSS MILLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4520
(775) 684-5708
Website: www.nvsos.gov


Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 2


USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY


  2)

Forwarding address where copies of process may be sent by the Secretary of State
of Nevada (if a foreign entity is the survivor in the merger - NRS 92A.190):


Attn:       c/o:  


  3)

Choose one:


  [X]

The undersigned declares that a plan of merger has been adopted by each
constituent entity (NRS 92A.200).

        [   ]

The undersigned declares that a plan of merger has been adopted by the parent
domestic entity (NRS 92A.180).


  4)

Owner's approval (NRS 92A.200) (options a, b or c must be used, as applicable,
for each entity):


  [   ] If there are more than four merging entities, check box and attach an 8
1/2" x 11" blank sheet containing the required information for each additional
entity from the appropriate section of article four.


  (a)

Owner's approval was not required from


        Name of merging entity, if applicable           Name of merging entity,
if applicable           Name of merging entity, if applicable           Name of
merging entity, if applicable           and, or;           Name of surviving
entity, if applicable  


This form must be accompanied by appropriate fees. Nevada Secretary of State 92A
Merger Page 2   Revised: 10-25-10


--------------------------------------------------------------------------------



[exhibit10-1x2x1.jpg] ROSS MILLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4520
(775) 684-5708
Website: www.nvsos.gov


Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 3


USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY


  (b)

The plan was approved by the required consent of the owners of *:


  PURE ENERGY GROUP, INC.     Name of merging entity, if applicable          
Name of merging entity, if applicable           Name of merging entity, if
applicable           Name of merging entity, if applicable           and, or;  
        DORAL ACQUISITION CORP.     Name of surviving entity, if applicable  

* Unless otherwise provided in the certificate of trust or governing instrument
of a business trust, a merger must be approved by all the trustees and
beneficial owners of each business trust that is a constituent entity in the
merger.

This form must be accompanied by appropriate fees. Nevada Secretary of State 92A
Merger Page 2   Revised: 10-25-10

--------------------------------------------------------------------------------



[exhibit10-1x2x1.jpg] ROSS MILLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4520
(775) 684-5708
Website: www.nvsos.gov


Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 4


USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY


  (c)

Approval of plan of merger for Nevada non-profit corporation (NRS 92A.160):

       

The plan of merger has been approved by the directors of the corporation and by
each public officer or other person whose approval of the plan of merger is
required by the articles of incorporation of the domestic corporation.


        Name of merging entity, if applicable           Name of merging entity,
if applicable           Name of merging entity, if applicable           Name of
merging entity, if applicable           and, or;           Name of surviving
entity, if applicable  


This form must be accompanied by appropriate fees. Nevada Secretary of State 92A
Merger Page 4   Revised: 10-25-10


--------------------------------------------------------------------------------



[exhibit10-1x2x1.jpg] ROSS MILLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4520
(775) 684-5708
Website: www.nvsos.gov


Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 5


USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY


  5)

Amendments, if any, to the articles or certificate of the surviving entity.
Provide article numbers, if available. (NRS 92A.200)*:


 

The name of the corporation is PURE ENERGY GROUP, INC.

 

  6) Location of Plan of Merger (check a or b):

  [   ] (a) The entire plan of merger is attached;         or,         [X] (b)
The entire plan of merger is on file at the registered office of the surviving
corporation, limited-liability company or business trust, or at the records
office address if a limited partnership, or other place of business of the
surviving entity (NRS 92A.200).


  7)

Effective date (optional)**: _______________________________

* Amended and restated articles may be attached as an exhibit or integrated into
the articles of merger. Please entitle them "Restated" or "Amended and
Restated," accordingly. The form to accompany restated articles prescribed by
the secretary of state must accompany the amended and/or restated articles.
Pursuant to NRS 92A.180 (merger of subsidiary into parent - Nevada parent owning
90% or more of subsidiary), the articles of merger may not contain amendments to
the constituent documents of the surviving entity except that the name of the
surviving entity may be changed.

** A merger takes effect upon filing the articles of merger or upon a later date
as specified in the articles, which must not be more than 90 days after the
articles are filed (NRS 92A.240).

This form must be accompanied by appropriate fees. Nevada Secretary of State 92A
Merger Page 4   Revised: 10-25-10

--------------------------------------------------------------------------------



[exhibit10-1x2x1.jpg] ROSS MILLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4520
(775) 684-5708
Website: www.nvsos.gov


Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 6


USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY


  8)

Signatures - Must be signed by: An officer of each Nevada corporation; All
general partners of each Nevada limited partnership; All general partners of
each Nevada limited-liability limited partnership; A manager of each Nevada
limited-liability company with managers or one member if there are no managers;
A trustee of each Nevada business trust (NRS 92A.230)*


[    ] If there are more than four merging entities, check box and attach an 8
1/2" x 11" blank sheet containing the required information for each additional
entity from article eight.


  PURE ENERGY GROUP, INC.           Name of merging entity           X  
PRESIDENT       Signature   Title   Date               Name of merging entity  
        X           Signature   Title   Date               Name of merging
entity           X           Signature   Title   Date               Name of
merging entity           X           Signature   Title   Date               and,
          DORAL ACQUISITION CORP.           Name of surviving entity           X
  PRESIDENT       Signature   Title   Date


* The articles of merger must be signed by each foreign constituent entity in
the manner provided by the law governing it (NRS 92A.230). Additional signature
blocks may be added to this page or as an attachment, as needed.   IMPORTANT:
Failure to include any of the above information and submit with the proper fees
may cause this filing to be rejected.   This form must be accompanied by
appropriate fees. Nevada Secretary of State 92A Merger Page 6   Revised:
10-25-10


Reset


--------------------------------------------------------------------------------

SCHEDULE 1.7
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

BOARD OF DIRECTORS / OFFICERS

Name Position(s)     Everett Willard “Will” Gray II Director (Chairman) and
Chief Executive Officer     Brad Heidelberg Director     Lawrence Risley
Director, President and Chief Operating Officer     John Hawkins Director    
Richard “Ted” F. LaRoche Director     P. Mark Stark Chief Financial Officer


--------------------------------------------------------------------------------

SCHEDULE 1.9
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

DEFINITIONS

“Additional Merger Shares” shall have the meaning ascribed to it in Section 7.2.

“Adjustment Termination Date” shall have the meaning ascribed to it in Section
7.2.

“Agreement” shall have the meaning ascribed to it in the preamble of the
Agreement and Plan of Merger.

“Alamo” shall have the meaning ascribed to it in Section 6.2(n) .

“Alamo Right” shall have the meaning ascribed to it in Section 6.2(n) .

“Articles of Merger” shall have the meaning ascribed to it in Section 1.1.

“Closing” shall have the meaning ascribed to it in Section 1.2.

“Closing Date” shall have the meaning ascribed to it in Section 1.2.

“Code” shall have the meaning ascribed to it in the Preliminary Statements of
the Agreement and Plan of Merger.

“Disclosing Party” shall have the meaning ascribed to it in Section 8.2.

“Disclosure Schedule” means any schedule required to be provided by one party to
another party in connection with the Agreement.

“Dissenting Shares” shall have the meaning ascribed to it in Section 2.3.

“Doral” shall have the meaning ascribed to it in the preamble of the Agreement
and Plan of Merger.

“Doral Benefit Plan” shall have the meaning ascribed to it in Section 5.28.

“Doral Common Stock” shall have the meaning ascribed to it in Section 5.3(a) .

“Doral Confidential Information” shall have the meaning ascribed to it in
Section 8.2.

“Doral Employees” shall have the meaning ascribed to it in Section 5.27

“Doral Equipment” means all equipment, fixtures, facilities, improvements and
other property used or held for use, in exploring, developing, operating,
producing, maintaining or repairing the Doral Leases or lands pooled therewith,
including, without limitation, all equipment, tank batteries, pump jacks,
gathering systems, pipelines, processing systems, plants, compressors, meters,
injection wells, disposal wells, vehicles, pipe, inventory, machinery, spare
parts, and tools.

“Doral Financial Statements” shall have the meaning ascribed to it in Section
5.11.

“Doral Hydrocarbon Contracts” means all valid and existing agreements, contracts
and contractual rights and interests of every kind and nature relating to the
Doral Wells, the Doral Leases or lands pooled therewith, or any other Doral
Properties, including all unit agreements, farm-out agreements, farm-in
agreements, salt water handling agreements, operating agreements and Doral
Hydrocarbon sales, purchase, gathering, transportation, treating, marketing,
exchange and processing agreements, including, without limitation, the contracts
and agreements described in Schedule 5.25.

--------------------------------------------------------------------------------

“Doral Hydrocarbons” means all crude oil, natural gas, casinghead gas,
condensate, sulfur, natural gas liquids, products , and other liquid or gaseous
hydrocarbons, and other minerals of every kind and character which may be
produced from or allocable to the Doral Properties, together with all proceeds
from or of such Doral Hydrocarbons, and the Doral Inventory Hydrocarbons.

“Doral Inventory Hydrocarbons” means all Doral Hydrocarbons that have not been
sold and are in storage at the Doral Leases.

“Doral Leases” means all of Doral’s right, title and interest in and to all oil
and gas leases, fee minerals, royalty, overriding royalty and other oil and gas
interests covering all lands, wherever located, including, without limitation,
the oil and gas leases described in Schedule 5.17, including all rights and
interests in any unit or pooled area in which the Doral Leases are included,
including, to the extent arising from or associated with the Doral Leases, all
rights derived from any unitization, pooling, operating communitization or other
agreement.

“Doral Material Adverse Effect” shall have the meaning ascribed to it in Section
5.8.

“Doral Material Contract” or “Doral Material Contracts” shall have the meaning
ascribed to it in Section 5.25(a) .

“Doral Merger Shares” shall have the meaning ascribed to it in Section 2.1(a) .

“Doral Operated Properties” means those Doral Properties for which Doral is the
operator of record.

“Doral Permits” means all easements, rights-of-way, surface leases, licenses,
permits, servitudes, approvals, consents, certificates and other similar
interests applicable to or used in operating the Doral Wells, the Doral Leases
or lands pooled therewith or the Doral Equipment.

“Doral Properties” means the Doral Leases, the Doral Wells, the Doral
Hydrocarbons, the Doral Equipment, the Doral Permits, the Doral Hydrocarbon
Contracts and the Doral Records.

“Doral Records” means all of Doral’s files and records relating to the Doral
Properties, including, without limitation, (i) lease, division order, contract
and land files, abstracts and title opinions, (ii) operations, maintenance,
production, environmental and engineering records, (iii) logs, facility and well
records, and (iv) accounting files, well payout files and lease operating
statements.

“Doral Reserve Report” shall have the meaning ascribed to it in Section 5.16.

“Doral SEC Documents” shall have the meaning ascribed to it in Section 5.14(a) .

 “Doral Stock” shall have the meaning ascribed to it in Section 5.3(a) .

“Doral Stock Obligations” shall have the meaning ascribed to it in Section
5.3(a) .

“Doral Sub” shall have the meaning ascribed to it in the preamble of the
Agreement and Plan of Merger.

“Doral Sub Stock” shall have the meaning ascribed to it in Section 5.3(b) .

“Doral Wells” means all oil and gas wells located on the Doral Leases or lands
pooled therewith, including, without limitation, the wells identified in
Schedule 5.17.

“Effective Time” shall have the meaning ascribed to it in Section 1.3.

“Environmental Laws” shall have the meaning ascribed to it in Section 4.30(b) .

“Environmental Liabilities” shall have the meaning ascribed to it in Section
4.30(c) .

“Exchange Act” shall have the meaning ascribed to it in Section 5.14(a) .

--------------------------------------------------------------------------------

“GAAP” shall have the meaning ascribed to it in Section 4.11.

“Merger” shall have the meaning ascribed to it in the Preliminary Statements of
the Agreement and Plan of Merger.

“Merger Documents” shall have the meaning ascribed to it in Section 4.2.

“Nevada Law” shall have the meaning ascribed to it in Section 1.1.

“Partner Certificate” shall have the meaning ascribed to it in Section 3.3.

“Permitted Distribution” shall have the meaning ascribed to it in Section 3.3.

“Pre-Existing Undisclosed Doral Stock Obligation” shall have the meaning
ascribed to it in Section 7.2.

“Pure” shall have the meaning ascribed to it in the preamble of the Agreement
and Plan of Merger.

“Pure Assets” shall have the meaning ascribed to it in Section 6.1(a) .

“Pure Assumed Liabilities” shall have the meaning ascribed to it in Section
6.1(a) .

“Pure Confidential Information” shall have the meaning ascribed to it in Section
8.2.

“Pure Debentures” shall have the meaning ascribed to it in Section 6.1(d) .

“Pure Equipment” means all equipment, fixtures, facilities, improvements and
other property used or held for use, in exploring, developing, operating,
producing, maintaining or repairing the Pure Leases or lands pooled therewith,
including, without limitation, all equipment, tank batteries, pump jacks,
gathering systems, pipelines, processing systems, plants, compressors, meters,
injection wells, disposal wells, vehicles, pipe, inventory, machinery, spare
parts, and tools.

“Pure Excluded Liabilities” shall have the meaning ascribed to it in Section
6.1(a) .

“Pure Financial Statements” shall have the meaning ascribed to it in Section
4.11.

“Pure GP” shall have the meaning ascribed to it in the Preliminary Statements of
the Agreement and Plan of Merger.

“Pure Hydrocarbon Contracts” means all valid and existing agreements, contracts
and contractual rights and interests of every kind and nature relating to the
Pure Wells, the Pure Leases or lands pooled therewith, or any other Pure
Properties, including all unit agreements, farm-out agreements, farm-in
agreements, salt water handling agreements, operating agreements and Pure
Hydrocarbon sales, purchase, gathering, transportation, treating, marketing,
exchange and processing agreements, including, without limitation, the contracts
and agreements described in Schedule 4.24.

“Pure Hydrocarbons” means all crude oil, natural gas, casinghead gas,
condensate, sulfur, natural gas liquids, products , and other liquid or gaseous
hydrocarbons, and other minerals of every kind and character which may be
produced from or allocable to the Pure Properties, together with all proceeds
from or of such Pure Hydrocarbons, and the Pure Inventory Hydrocarbons.

“Pure Inventory Hydrocarbons” means all Pure Hydrocarbons that have not been
sold and are in storage at the Pure Leases.

“Pure Leases” means all of Pure’s right, title and interest in and to all oil
and gas leases, fee minerals, royalty, overriding royalty and other oil and gas
interests covering all lands, wherever located, and whether currently known or
unknown to Pure, including, without limitation, the oil and gas leases described
in Schedule 4.16, including all rights and interests in any unit or pooled area
in which the Pure Leases are included, including, to the extent arising from or
associated with the Pure Leases, all rights derived from any unitization,
pooling, operating communitization or other agreement.

--------------------------------------------------------------------------------

“Pure Material Adverse Effect” shall have the meaning ascribed to it in Section
4.8.

“Pure Material Contract” or “Pure Material Contracts” shall have shall have the
meaning ascribed to it in Section 4.24(a) .

“Pure Operated Properties” means those Pure Properties for which Pure is the
operator of record.

“Pure Permits” means all easements, rights-of-way, surface leases, licenses,
permits, servitudes, approvals, consents, certificates and other similar
interests applicable to or used in operating the Pure Wells, the Pure Leases or
lands pooled therewith or the Pure Equipment.

“Pure Properties” means the Pure Leases, the Pure Wells, the Pure Hydrocarbons,
the Pure Equipment, the Pure Permits, the Pure Hydrocarbon Contracts and the
Pure Records.

“Pure Records” means all of Pure’s files and records relating to the Pure
Properties, including, without limitation, (i) lease, division order, contract
and land files, abstracts and title opinions, (ii) operations, maintenance,
production, environmental and engineering records, (iii) logs, facility and well
records, and (iv) accounting files, well payout files and lease operating
statements.

“Pure Reserve Report” shall have the meaning ascribed to it in Section 4.15.

“Pure Sub” shall have the meaning ascribed to it in the preamble of the
Agreement and Plan of Merger.

“Pure Sub Benefit Plan” shall have the meaning ascribed to it in Section 4.27.

“Pure Sub Common Stock” shall have the meaning ascribed to it in Section 2.1(a)
.

“Pure Sub Dissenting Stockholders” shall have the meaning ascribed to it in
Section 2.3.

“Pure Sub Employees” shall have the meaning ascribed to it in Section 4.26.

“Pure Sub Stock” shall have the meaning ascribed to it in Section 4.4.

“Pure Sub Stock Certificate” shall have the meaning ascribed to it in Section
2.2.

“Pure Sub Stockholders” shall have the meaning ascribed to it in Section 2.1(a)
.

“Pure Wells” means all oil and gas wells located on the Pure Leases or lands
pooled therewith, including, without limitation, the wells identified in
Schedule 4.16.

“Receiving Party” shall have the meaning ascribed to it in Section 8.2.

“Reverse Stock Split” shall have the meaning ascribed to it in Section 6.2(a) .

“Sarbanes-Oxley Act” shall have the meaning ascribed to it in Sesction 5.14(b) .

“SEC” shall have the meaning ascribed to it in Section 5.11.

“Securities Act” shall have the meaning ascribed to it in Section 2.1(a) .

“Surviving Corporation” shall have the meaning ascribed to it in Section 1.1.

“Tax” or “Taxes” shall have shall have the meaning ascribed to it in Section
4.13.

--------------------------------------------------------------------------------

SCHEDULE 2.1(a)
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp., Pure
Gas Partners II, L.P. and Pure Energy Group, Inc.

CALCULATION OF SHARES

Number of Shares outstanding for
Doral on a fully-diluted basis: 137,246,086       Number of Shares outstanding
for
Doral on a fully-diluted basis post
1-55 reverse split:

2,495,384

20%       Number of Shares to be issued
To Pure at Closing:
9,981,536
80%       Total Number of Shares Outstanding
At Closing
12,476,920
100%       Number of Shares Outstanding
At Pure Sub:
500,000
      Number of Shares of Doral Common
Stock Pure will receive for each share
of Pure Sub Stock

19.963072

(9,981,536 / 500,000)


--------------------------------------------------------------------------------

SCHEDULE 2.2
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

CERTIFICATE OF U.S. SHAREHOLDER

In connection with the issuance of common stock (the “Doral Merger Shares”) of
DORAL ENERGY CORP., a Nevada corporation (“Doral”), to Pure Gas Partners II,
L.P. (“Pure”) pursuant to that certain Agreement and Plan of Merger dated
December 2, 2010 (the “Agreement”), among Doral, Doral Acquisition Corp., Pure
Gas Partners II, L.P. and Pure Energy Group, Inc., Pure hereby agrees,
acknowledges, represents and warrants that:

1. Pure satisfies one or more of the categories of “Accredited Investors”, as
defined by Regulation D promulgated under the United States Securities Act of
1933, as amended (the “U.S. Securities Act”), as indicated below::

_______Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US $5,000,000.

 



_______Category 2

A natural person whose individual net worth, or joint net worth with that
person's spouse, on the date of purchase exceeds US $1,000,000.

 



_______Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person's spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

 



_______Category 4

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act acting in its individual or fiduciary capacity; a broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934 (United
States); an insurance company as defined in Section 2(13) of the 1933 Act; an
investment company registered under the Investment Company Act of 1940 (United
States) or a business development company as defined in Section 2(a)(48) of such
Act; a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958 (United States); a plan with total assets in excess of $5,000,000
established and maintained by a state, a political subdivision thereof, or an
agency or instrumentality of a state or a political subdivision thereof, for the
benefit of its employees; an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self- directed plan, whose investment
decisions are made solely by persons that are accredited investors.


--------------------------------------------------------------------------------


________Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

 



________Category 6

A director or executive officer of Doral.

 



________Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act.

 



________Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

2. None of the Doral Merger Shares have been or will be registered under the
U.S. Securities Act, or under any state securities or “blue sky” laws of any
state of the United States, and may not be offered or sold in the United States
or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S, except in accordance with the provisions of Regulation S or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the U.S. Securities Act and in compliance with any
applicable state and foreign securities laws;

3. The Doral Merger Shares shall be issued only in compliance with the
registration provisions of the U.S. Securities Act or an exemption therefrom and
in each case only in accordance with applicable state and foreign securities
laws;

4. Pure is acquiring the Doral Merger Shares for investment only and not with a
view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Doral Merger Shares in the
United States or to U.S. Persons, except in the case of Permitted Distributions;

5. Doral has not undertaken, and will have no obligation, to register any of the
Doral Merger Shares under the U.S. Securities Act;

6. Doral is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers contained in the
Agreement and this Certificate, and Pure will hold harmless Doral from any loss
or damage either one may suffer as a result of any such acknowledgements,
agreements, representations and/or warranties made by the undersigned not being
true and correct;

7. Pure has been advised to consult their own respective legal, tax and other
advisors with respect to the merits and risks of an investment in the Doral
Merger Shares and, with respect to applicable resale restrictions, is solely
responsible (and Doral is not in any way responsible) for compliance with
applicable resale restrictions;

8. Pure and Pure’s advisor(s) have had a reasonable opportunity to ask questions
of and receive answers from Doral in connection with the acquisition of the
Doral Merger Shares under the Agreement, and to obtain additional information,
to the extent possessed or obtainable by Doral without unreasonable effort or
expense;

9. The books and records of Doral were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the undersigned
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the acquisition of the Doral
Merger Shares under the Agreement have been made available for inspection by the
undersigned, the undersigned’s attorney and/or advisor(s);

--------------------------------------------------------------------------------

10. Pure (i) is able to fend for itself in connection with the acquisition of
the Doral Merger Shares; (ii) has such knowledge and experience in business
matters as to be capable of evaluating the merits and risks of its prospective
investment in the Doral Merger Shares; and (iii) has the ability to bear the
economic risks of its prospective investment and can afford the complete loss of
such investment; 11. Pure is not aware of any advertisement of any of the Doral
Merger Shares and is not acquiring the Doral Merger Shares as a result of any
form of general solicitation or general advertising including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising; 12. None of the Doral Merger Shares are listed on any stock
exchange or automated dealer quotation system and no representation has been
made to the undersigned that any of the Doral Merger Shares will become listed
on any stock exchange or automated dealer quotation system, except that
currently certain market makers make market in the common shares of Doral on the
OTC Bulletin Board; 13. Pure is acquiring the Doral Merger Shares as principal
for their own account, for investment purposes only, and not with a view to, or
for, resale, distribution or fractionalization thereof, in whole or in part
(except with respect to a Permitted Distribution), and no other person has a
direct or indirect beneficial interest in the Doral Merger Shares; 14. Neither
the SEC nor any other securities commission or similar regulatory authority has
reviewed or passed on the merits of the Doral Merger Shares; 15. Pure
understands and agrees that the Doral Merger Shares will bear a legend
substantially in the following form:

  

“THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.”

16. The address of Pure included herein is the sole address of Pure as of the
date of this certificate.

[signature page attached]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate of U.S. Shareholder of the
_______day of _____________________, 2010

PURE GAS PARTNERS II, L.P.
By:   Pure Managing GP, LLC

By:            ________________________
Title:         ________________________
Address:  ________________________
                  ________________________
                  ________________________

--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES 4.7 THROUGH 4.35
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

PURE AND PURE SUB DISCLOSURE SCHEDULES

Capitalized terms used in the Schedules referenced above but not defined shall
have the meaning set forth in the Agreement and Plan of Merger (the “Agreement”)
referenced above and dated of even date herewith. These Disclosure Schedules of
Pure and Pure Sub (the “Schedules”) are qualified in their entirety by reference
to specific provisions of the Agreement, and they are not intended to
constitute, and shall not be construed as constituting, representations or
warranties of Pure and Pure Sub except as and to the extent provided in the
Agreement. Inclusion of information herein shall not be construed as an
admission that such information (i) is material to the business or financial
condition or (ii) has or would constitute a Pure Material Adverse Effect. The
reference to or listing, description, disclosure or other inclusion of any item
or any other matter in these Schedules shall not constitute or be construed as
an assertion or representation that such item or matter constitutes a violation
of or a breach or default under any contract, plan, lease, arrangement,
commitment, order, law or permit or is otherwise an admission of any liability
or obligation to any third party except as and to the extent provided in the
Agreement.

Disclosures are not necessarily limited to those that the Agreement requires be
disclosed in these Schedules. Such additional disclosures are set forth for
informational purposes and do not necessarily include other matters of a similar
nature.

Headings have been inserted in these Schedules for convenience of reference only
and shall to no extent have the effect of amending or changing the express
description of the Schedules herein as set forth in the Agreement. Any matter
disclosed in one provision, subprovision, section or subsection hereof is deemed
disclosed in the manner set forth in such original provision, subprovision,
section or subsection and incorporated by reference in any other provision,
subprovision, section or subsection for which applicability of such information
and disclosure is reasonably apparent on its face.

--------------------------------------------------------------------------------

SCHEDULE 4.7
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

PURE NONCONTRAVENTION

None

--------------------------------------------------------------------------------

SCHEDULE 4.11
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

PURE FINANCIAL STATEMENTS

 * Consolidated Audited Financial Statements for Fiscal Year Ended December 31,
   2009

 * Consolidated Unaudited Balance Sheet and Income Statement from January 1,
   2010 through October 31, 2010

--------------------------------------------------------------------------------

SCHEDULE 4.12
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

PURE UNDISCLOSED LIABILITIES

None

--------------------------------------------------------------------------------

SCHEDULE 4.14
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

PURE ABSENCE OF CHANGES

Sale / Assignment of Interests in Wells





County Township-
Range
Section

Description

Lease Name/Number

Transaction
Date
Type Transaction




1 Eddy


16S-29E


35


NE/4 NW/4


St of New Mexico B2175-17


10/6/2010


Term Assignment to Peregrine Production L.L.C. for cash bonus and retained
overriding royalty Lease of company minerals for cash bonus and retained royalty
2 Lea

12S-32E

12

N/2 NE/4

Company Minerals

10/12/2010



   Pure has delivered Authority for Expenditures (AFEs) for the following Pure
properties:

 * Cimarex Parkway “11” St. #1H , Eddy County, NM - amount of commitment is
   estimated to be $400,000 after 12/31/10

 * Cimarex Parkway “11” St #2H, Eddy County, NM - AFE approved on 10/18/10 for
   $794,995 for a completed well; assume entire expenditure to be made after
   12/31/10

 * Devon KSI 22 Fed #1H, Lea County, NM – AFE for a completed well to be
   approved by 11/18/10 for $108,750; well to be drilled early in 1st quarter of
   2011

--------------------------------------------------------------------------------

SCHEDULE 4.16
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

PURE PROPERTIES AND RELATED ENCUMBRANCES

Pure Properties (by well name)

List of PDP Wells   Amtrack State Com #01 Little Eddy Unit #04 Amtrack State Com
#02 Little Eddy Unit #05 Andrew Fee #01 Lusk 33 Fed #06 Bandit 15 Federal Com
#01 Manry Elliott #02 Bass #04 Manry Elliott #03 Bass Federal #01 Mescalero
Ridge E Fed #01 Beavertail State Com #01 Mescalero Ridge F Fed #01 Box Canyon 13
Fed #01 Midnight Spcl 9 St Com #01 Bradley 29 Fed Com #01 Moby #02 Bradley 31
Fed Com #01 No Bluff 36 St Com #02 Bradley 31 Fed Com #03 Osca St Com #01
Bradley 36 St Com #01 Oxy Boc St #01 Bradley 6 Fed Com #01 Oxy Grandslam Fed #01
Cannon Ball 9 St Com #01 Oxy Legend St #01 Cannon Ball 9 St Com #02 Oxy Roscoe
Fed #02 Cemetary 2 #02 Oxy Roscoe Fed Com #01 Coyote Spcl 9 St Com #01 Oxy Viper
Fed #01 Delhi B St #02 Oxy Viper Fed #02 Delhi Fed #01 Personally 1525-33 #01
Duke Arp Fed Com #01 Puma #01 E. Turkey Track 3 Fed #02 Quail St Com #01 Federal
22 #01 S. Lovington 25 #01 Federal HH 33 #01 S. Lusk 28 Fed #01 Golden Lane 29
St #01 S.E. Lusk 27 Fed #01 Grave Digger St Com #01H S.E. Lusk 34 Fed #01 Great
Bear Park 24 Fed #01 S.E. Lusk 34 Fed #01 Hat Mesa 31 St #01 S.E. Lusk 34 Fed
#02 Hat Mesa 31 St #02 S.E. Lusk 34 Fed #03 Heavy Harry St Com #01 S.E. Lusk 34
Fed #05 Heavy Harry St Com #02 S.W. TT 11 St #01 High Lonesome 26 Fed Com #01
Scratch St Com #01 John Town 1525-29 #01 Sivley 19 Fed #021 John Town 1525-29
#02 SL Deep Fed #02 John’s Hopper 30 #02 SL Deep Fed #03 Johns B Fed #04 SL Deep
Fed #04H Johns B Fed #06 SL Deep Fed Com #01 KC Strip State #02 Starbuck 19 Fed
Com #01 Kincaid 1724 State HL 11 #01   Unbridled 1525-28 #01   Unbridled 1525-28
#02   Wishbone Fed Com #01


--------------------------------------------------------------------------------


List of PDNP Bradley 31 Com #01 (M/A/C) Bradley 31 Fed #03 (M) Bradley 31 Fed
#03 (S) Bradley 6 Fed Com #01 Lusk 33 Fed #06 (D) Manry Elliott #02 Osca State
Com #01 (C) Puma S Lusk 28 Fed #01 (BSS) S.E. Lusk 34 Fed #02 S.E. Lusk 34 Fed
#03 Scratch St Com #01 SE Lusk 27 Fed #01 (BS) SL Deep Fed Com #01 (A) SL Deep
Fed Com #02 (BSS) SL Deep Fed Com #02 (D) SL Deep Fed Com #3 (BSS)


List of PUD Wells Bradley 29 Fed #02H Bradley 31 Com #01H Full Moon 29-01
Gravedigger St Com #02H Gravedigger St Com #03H Gravedigger St Com #04H H.
Lonesome 26 #02H Kincaid 1724 #211 KSI Fed 22-1H Mesc. Ridge 14 St #01 Mesc.
Ridge 14 St #02 Parkway St #01H Scratch St Com #02 SE Lusk 33 Fed #07 (BS/D) SE
Lusk 33 Fed #08 SL Deep Fed #05 (BS-B) TT Sec 30 #01H

Additional property information has been provided to Doral but is too voluminous
to include here.

Encumbrances on Pure Properties are as follows:

 * Texas Capital Bank, N.A. holds a lien on the Pure Properties in connection
   with that Credit Agreement dated August 4, 2006 in the maximum principal
   amount of $10,000,000 and evidenced by Mortgage, Deed of Trust, Security
   Agreement, Financing Statement and Assignment of Production for the benefit
   of Texas Capital Bank, N.A. and filed in the applicable counties of Texas and
   New Mexico, as supplemented from time to time.

 * Pure and Pure Sub granted a security interest to the holders of 7 ½% Series
   2005 Debentures on the Pure Properties pursuant to that certain Trust
   Indenture dated as of March 1, 2005 by and between Pure and First Security
   Bank, as Trustee, and evidenced by that certain Debenture dated as of March
   1, 2005 and that certain UCC-1 Financing Statement filed against Pure and
   Pure Sub in favor of the Trustee, as agent for the holders of Debentures.

--------------------------------------------------------------------------------

Option to Acquire Pure Properties

Pure has become subject to an Operating Agreement originally entered into by and
between Tenneco Oil Company, as “Operator”, and Continental Oil Company, as
“Non-Operator” dated September 1, 1964. Under this Operating Agreement, in the
event either party desires to sell all or any part of its interest in the
“Contract Lands” it shall promptly give written notice to the other party, with
full information concerning its proposed sale. However, neither party holds a
preferential right to purchase in those cases where either party wishes to
mortgage its interest, or to dispose of its interest by merger, reorganization,
consolidation, or sale of all of its assets, or the sale of all of its oil and
gas-producing assets in the state concerned, or a sale or transfer of its
interest hereunder to a subsidiary or parent company, or subsidiary of parent
company, or to any company in which either party owns a majority of the stock.

A copy of the Operating Agreement is available upon request.

--------------------------------------------------------------------------------

SCHEDULE 4.17
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

PURE RIGHTS TO PRODUCTION

None

--------------------------------------------------------------------------------

SCHEDULE 4.18
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

PURE WELL ABANDONMENT

None

--------------------------------------------------------------------------------

SCHEDULE 4.19
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

PURE GAS OR PIPELINE IMBALANCES

None

--------------------------------------------------------------------------------

SCHEDULE 4.24
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

PURE CONTRACTS AND COMMITMENTS

(a)

See attached.

    (c)

See Schedule 4.14


--------------------------------------------------------------------------------




WELLS

PROP ID SPACING
UNIT
LEGAL LOCATION
MATERIAL CONTRACTS Lease(s)/
Minerals Operating
Agreement(s) FORMATION          DESCRIPTION GROSS ACS SEC Twn/Rng  COUNTY      
              LCX 1724 KINCAID #111 LCX001 Abo/Wolfcamp W/2 320 11 T17S-R24E
EDDY 6 7 BRADLEY "31" COM #1 BRA001 Strawn/Atoka/Morrow W/2 313.08 31 T18S-R30E
EDDY 1,2 4 BRADLEY "31" COM #3 BRA005 Strawn/Atoka/Morrow E/2 320 31 T18S-R30E
EDDY 1,3 5 STATE HL 11 #1 STA002 Atoka S/2 320 11 T19S-R29E EDDY 7 1,8 PARKWAY
"11" #1H (PUD) PAR001 2nd Bone Springs W/2 W/2 160 11 T19S-R29E EDDY 7 1,8
WISHBONE FEDERAL COM #1 WIS001 Strawn W/2 313.04 6 T19S-R30E EDDY 8,9 1
SOUTHWEST TT "11" #1 SOU001 Strawn S/2 320 11 T19S-R29E EDDY 7 1,3,8 GRAVE
DIGGER #1H GRA002 Yeso W/2 W/2 160.46 2 T20S-R25E EDDY 5 6 GRAVE DIGGER #2H
GRA003 Yeso E/2 W/2 160 2 T20S-R25E EDDY 5 6 GRAVE DIGGER #3H (PUD) N/A Yeso W/2
E/2 160 2 T20S-R25E EDDY 5 6 GRAVE DIGGER #4H (PUD) N/A Yeso E/2 E/2 160 2
T20S-R25E EDDY 5 6 SL DEEP FED COM #2 SLDEE2 Bone Spring "B" Carbonate SE/4 NW/4
40 30 T19S-R32E LEA 10 1,2,8 SL DEEP FED COM #2 (PDNP) SLDEE2 2nd Bone Spring
(8866-9256') SE/4 NW/4 40 30 T19S-R32E LEA 10 1,2,8 SL DEEP FED COM #2 (PDNP)
SLDEE2 Delaware (4514-4530') SE/4 NW/4 40 30 T19S-R32E LEA 10 1,2,8 SL DEEP FED
#3 SLDEE3 Bone Spring "B" Carbonate NE/4 NW/4 40 30 T19S-R32E LEA 10 1,2,8 SL
DEEP FED #3 (PDNP) SLDEE3 2nd Bone Spring NE/4 NW/4 40 30 T19S-R32E LEA 10 1,2,8
SL DEEP #4-H SLDEE4 2nd Bone Spring W/2 NW/4 80 30 T19S-R32E LEA 10 1,2,8 SL
DEEP #5 (PUD) N/A Delaware (4514-4530') NW/4 NW/4 40 30 T19S-R32E LEA 10 1,2,8
FEDERAL HH 33 #1 FED001 Atoka NE/4 160 33 T19S-R32E LEA 4 1 SE LUSK 33 FEDERAL
#6 LUS006 Delaware NE/4 NE/4 40 33 T19S-R32E LEA 4 1 SE LUSK 33 FEDERAL #7 (PUD)
N/A 1st Bone Spring/Delaware SE/4 NE/4 40 33 T19S-R32E LEA 4 1 SE LUSK 33
FEDERAL #8 (PUD) N/A Delaware NW/4 NE/4 40 33 T19S-R32E LEA 4 1 LUSK S "34"
FEDERAL #2 LUSK03 Delaware SW/4 NW/4 40 34 T19S-R32E LEA 4 3 LUSK S "34" FEDERAL
#3 LUSK04 Delaware NW/4 NW/4 40 34 T19S-R32E LEA 4 3


--------------------------------------------------------------------------------

MATERIAL CONTRACTS

Leases/Mineral Interests:

          Legal Description   # Lessor/Grantor Lessee/Grantee Date County Sec  
Twn/Rnge                 1
USA NM 27279 (out of LC 068402)
Edna M Elliott
7/1/1949
Eddy
31
Lots 1,3,4; NE/4 NW/4; E/2
SW/4;SE/4; W/2 NE/4; SE/4 NE/4 18S-30E
2 USA LC 069111 Charlie W Parcell 1/1/1949 Eddy 31 Lot 2; SE/4 NW/4 18S-30E 3
USA LC 068402 Edna M Elliott 7/1/1949 Eddy 31 NE/4 NE/4 18S-30E 4 USA NM 01135
Leonard Oil Company 3/1/1950 Lea 33 NE/4 19S-32E 4 USA NM 01135 Leonard Oil
Company 3/1/1950 Lea 34 W/2 NW/4 19S-32E 5 Ralph A Shugart, et ux USSR&M
11/30/1951 Eddy 2 SE/4 20S-25E 6 R E Williams, et ux USSR&M 9/22/1947 Eddy 11
W/2 17S-24E 7 State of NM B-9739-25 Bernice R. Piatt 7/21/1942 Eddy 11 NW/4
19S-29E 7 State of NM B-9739-25 Bernice R. Piatt 7/21/1942 Eddy 11 W/2 SW/4
19S-29E 7 State of NM B-9739-25 Bernice R. Piatt 7/21/1942 Eddy 11 E/2 19S-29E 8
USA LC 066087 C M Keohane 1/1/1950 Eddy 6 Lots 6,7, E/2 SW/4 19S-30E 9 USA LC
066087(a) C M Keohane 1/1/1950 Eddy 6 Lots 3,4,5, SE/4 NW/4 19S-30E 10 USA NM
0107697 Charles E Jones 1/1/1940 Lea 30 Lot 1 (NW/4 NW/4) 19S-32E 10 USA NM
0107697 Charles E Jones 1/1/1940 Lea 30 Lot 2 (SW/4 NW/4) 19S-32E

Operating Agreements:

# Operator Non-Operator(s) Date Contract Area County Sec                
 Twn/Rnge Depth Limitations                   1 Bellwether Exploration Company
Pure Energy Group, Inc. 11/12/1999 Eddy   All jointly owned leases     2 Tenneco
Oil Company Continental Oil Company 9/1/1967 Lea 30 W/2 NW/4 19S-32E All depths
3 Edge Petroleum Exploration Co. Pure Energy Group, Inc. et al 8/26/2003
Eddy/Lea All jointly owned leases 4 Mewbourne Oil Company Edge Petroleum, et al
5/3/2007 Eddy 31 Lots 1,2,3,4; E/2 W/2 (W/2) 18S-30E from base of Queen to base
of Morrow 5 Mewbourne Oil Company Marbob Enegy Corp, et al 11/1/2008 Eddy 31 E/2
18S-30E from base of Queen to base of Morrow 6
Preston Exploration, LLC
Capstone Oil & Gas
Company, L.P. et al 5/1/2005
Eddy
2
S/2
20S-25E
all depths (Cemetary 2-2 well)
7 LCX Energy LLC Parallel Petroleum et al 12/1/2005 Eddy 11 W/2 17S-24E surface
to base of Abo/Wolfcamp 8 Tenneco Oil Company Bassett-Birney Oil 7/9/1979 Eddy
11 All 19S-29E S/2: all depths; N/2: below San Andres 9 Delhi-Taylor Oil
Corporation Kerr-McGee Oil 12/12/1962 Lea 30 NW/4 19S-32E surface to base of
Strawn


--------------------------------------------------------------------------------

SCHEDULE 4.25
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

PURE INSURANCE POLICIES

See attached Certificates of Insurance

--------------------------------------------------------------------------------

[exhibit10-1x33x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x34x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x35x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x36x1.jpg]


--------------------------------------------------------------------------------

SCHEDULE 4.26
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

PURE SUB EMPLOYEES AND CONSULTANTS

Joanna Kessler -       Administrative Assistant - at-will employee       Larry
Risley -       Chief Operating Officer - subject to employment agreement      
BDR Consulting, Inc. -       Consultant to Pure  


--------------------------------------------------------------------------------

SCHEDULE 4.27
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

PURE SUB BENEFIT PLANS

Pure reimburses Mr. Risley for his monthly dental premium and monthly automobile
financing cost.

--------------------------------------------------------------------------------

SCHEDULE 4.29
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

PURE REAL PROPERTY

50% Undivided Interest in and to the following described Real Property

State County Township Range Section Legal Description                     New
Mexico Lea 16S-34E 20

19.339 acres being N/2 SE/4 SW/4; S/2 NE/4 SW/4, SAVE and EXCEPT 20.661 acres
conveyed to El Paso Natural Gas Company by Deed dated 3/10/59 recorded in Vol
233, page 173, Deed Records of Lea County

New Mexico Lea 25S-37E 20

0.320 acres being Lots 21, 22, 23 and 24 of Block 29 in the Town of Jal, Lea
County, New Mexico, according to the map or plat of said town recorded in the
office of the county clerk of Lea County, New Mexico in Book 3, page 447,
Miscellaneous Records

New Mexico Lea 25S-37E 21

160 acres being the E/2 NW/4 and the W/2 NE/4

New Mexico Chaves/Lea

12.194 acres being all of that part of Blocks 8, 9, 10, 15, 16, 22 and 23 of
Cumberland City which lie between the right-of-way of FA 1/4-48, now known as
New Mexico State Highway No. 40 and the right-of-way of FAGH-48(3), now known as
U.S. Highway No. 285 with the exception of all oil, gas and other minerals
rights under Lot 2, Block 8 of said Cumberland City , the said Cumberland City
being a subdivision of Chaves County, New Mexico as shown on the official plat
thereof on file in the office of the County Clerk of Chaves County, New Mexico

New Mexico Chaves 13S-26E 12

80 acres being the S/2 SE/4

New Mexico Chaves 13S-26E 13

80 acres being the N/2 NE/4


--------------------------------------------------------------------------------

SCHEDULE 4.30
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

PURE ENVIRONMENTAL MATTERS

None

--------------------------------------------------------------------------------

SCHEDULE 4.33
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

PURE PARACHUTE PAYMENTS

Pursuant to that certain Option and Incentive Agreement dated August 22, 2008,
as amended, Mr. Risley was granted an option to acquire that number of Class C
Units of Pure equal to 2% of total partnership interests of Pure, on a fully
diluted basis. This option is now fully vested and Mr. Risley intends to
exercise this option prior to the Closing.

--------------------------------------------------------------------------------

SCHEDULE 4.35
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

PURE BROKERAGE FEES OR COMMISSIONS

Pursuant to an agreement dated November 17, 2010 between Doral, Pure and C.K.
Cooper & Company, Inc. (“CK Cooper”), Doral has agreed to pay to CK Cooper a fee
equal to $125,000 upon Closing. If the Merger does not close, CK Cooper will be
paid a fee equal to $100,000, of which $50,000 will be paid by Doral and $50,000
will be paid by Pure. In addition, Doral has agreed to pay to CK Cooper a fee of
$75,000 for the delivery by CK Cooper of a written fairness opinion with respect
to the Merger (the “Opinion”), plus an additional $10,000 for each update to the
Opinion.

--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES 5.3 THROUGH 5.36
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

DORAL AND DORAL SUB DISCLOSURE SCHEDULES

Capitalized terms used in the Schedules referenced above but not defined shall
have the meaning set forth in the Agreement and Plan of Merger (the “Agreement”)
referenced above and dated of even date herewith. These Disclosure Schedules of
Doral and Doral Sub (the “Schedules”) are qualified in their entirety by
reference to specific provisions of the Agreement, and they are not intended to
constitute, and shall not be construed as constituting, representations or
warranties of Doral and Doral Sub except as and to the extent provided in the
Agreement. Inclusion of information herein shall not be construed as an
admission that such information (i) is material to the business or financial
condition or (ii) has or would constitute a Doral Material Adverse Effect. The
reference to or listing, description, disclosure or other inclusion of any item
or any other matter in these Schedules shall not constitute or be construed as
an assertion or representation that such item or matter constitutes a violation
of or a breach or default under any contract, plan, lease, arrangement,
commitment, order, law or permit or is otherwise an admission of any liability
or obligation to any third party except as and to the extent provided in the
Agreement.

Disclosures are not necessarily limited to those that the Agreement requires be
disclosed in these Schedules. Such additional disclosures are set forth for
informational purposes and do not necessarily include other matters of a similar
nature.

Headings have been inserted in these Schedules for convenience of reference only
and shall to no extent have the effect of amending or changing the express
description of the Schedules herein as set forth in the Agreement. Any matter
disclosed in one provision, subprovision, section or subsection hereof is deemed
disclosed in the manner set forth in such original provision, subprovision,
section or subsection and incorporated by reference in any other provision,
subprovision, section or subsection for which applicability of such information
and disclosure is reasonably apparent on its face.

--------------------------------------------------------------------------------

SCHEDULE 5.3(a)
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

DORAL STOCK OBLIGATIONS

Outstanding Stock Options Granted Under 2009 Stock Incentive Plan

Number Price Expiry Date Optionee   304,000 $0.50 06/22/2014 Stephen F.X.
O’Neill 21,000 $0.33 10/26/2014 Stephen F.X. O’Neill 97,000 $0.26 12/02/2014
Stephen F.X. O’Neill 178,100 $0.025 03/23/2015 Stephen F.X. O’Neill 712,900
$0.028 07/27/2015 Stephen F.X. O’Neill 1,313,000        


--------------------------------------------------------------------------------

SCHEDULE 5.6
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

DORAL SUBSIDIARIES

Name of Subsidiary Jurisdiction of Incorporation     1. Doral West Corp. Nevada
      2. Doral Acquisition Corp. Nevada


--------------------------------------------------------------------------------

SCHEDULE 5.7
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

DORAL NONCONTRAVENTION

Pursuant to that Purchase and Sale Agreement between Doral and Alamo Resources,
LLC (“Alamo”) dated April 30, 2010, Alamo has a right to acquire any oil and gas
interest acquired by Doral covering lands located in Eddy County, New Mexico for
a period of 24 months beginning June 15, 2010.

--------------------------------------------------------------------------------

SCHEDULE 5.11
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp., Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

DORAL FINANCIAL STATEMENTS

• Consolidated Audited Financial Statements for the Fiscal Year ended July 31,
2010.

Copies of Doral Financial Statements filed with Doral’s Annual Reports on Form
10-K and Quarterly Reports on Form 10-Q filed with the SEC. Please see Doral’s
report on Form 8-K, filed with the SEC on November 10, 2009 regarding the
restatement of Doral’s financial statements for the year ended July 31, 2008 and
the interim periods ended October 31, 2008, January 31, 2009 and April 30, 2009
and Doral’s report on Form 8-K filed with the SEC on October 21, 2010 regarding
the restatement of Doral’s financial statements for the interim period ended
April 30, 2010.

--------------------------------------------------------------------------------

SCHEDULE 5.12
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

DORAL UNDISCLOSED LIABILITIES

None.

--------------------------------------------------------------------------------

SCHEDULE 5.13
To the Agreement And Plan Of Merger among Doral Energy Corp., Doral Acquisition
Corp.,
Pure Gas Partners II, L.P. and Pure Energy Group, Inc.

DORAL ABSENCE OF CHANGES

None.

--------------------------------------------------------------------------------


SCHEDULE 5.17 To the Agreement And Plan Of Merger among Doral Energy Corp.,
Doral Acquisition Corp., Pure Gas Partners II, L.P. and Pure Energy Group, Inc.
    DORAL PROPERTIES AND RELATED ENCUMBRANCES

Wells and Leases

(See attached.)

Encumbrances

Security interest granted in favor of Pure pursuant to that loan and security
agreement between Doral and Pure dated September 23, 2010.

--------------------------------------------------------------------------------

Dated August 1, 2010
Doral Energy Corp. Well List

[exhibit10-1x51x1.jpg]


EXHIBIT "A" - Properties Page 1 of 3 xls. Xl0000029


--------------------------------------------------------------------------------

[exhibit10-1x52x1.jpg]


EXHIBIT "A" - Properties Page 2 of 3 xls. Xl0000029


--------------------------------------------------------------------------------

[exhibit10-1x53x1.jpg]


EXHIBIT "A" - Properties Page 3 of 3 xls. Xl0000029


--------------------------------------------------------------------------------


SCHEDULE 5.18 To the Agreement And Plan Of Merger among Doral Energy Corp.,
Doral Acquisition Corp., Pure Gas Partners II, L.P. and Pure Energy Group, Inc.
    DORAL RIGHTS TO PRODUCTION

None.

--------------------------------------------------------------------------------


SCHEDULE 5.19 To the Agreement And Plan Of Merger among Doral Energy Corp.,
Doral Acquisition Corp., Pure Gas Partners II, L.P. and Pure Energy Group, Inc.
    DORAL WELL ABANDONMENT   (See attached.)


--------------------------------------------------------------------------------

General info Loveless, Paul and Union leases

[exhibit10-1x56x1.jpg]


--------------------------------------------------------------------------------


SCHEDULE 5.20 To the Agreement And Plan Of Merger among Doral Energy Corp.,
Doral Acquisition Corp., Pure Gas Partners II, L.P. and Pure Energy Group, Inc.
    DORAL GAS OR PIPELINE IMBALANCES

None.

--------------------------------------------------------------------------------


SCHEDULE 5.25 To the Agreement And Plan Of Merger among Doral Energy Corp.,
Doral Acquisition Corp., Pure Gas Partners II, L.P. and Pure Energy Group, Inc.
    DORAL CONTRACTS AND COMMITMENTS


(a)

Doral Material Contracts:


  • Lease Crude Oil Purchase Agreement dated September 23, 2008 between Doral
and ConocoPhillips Company.


(c) Commitments for Capital Expenditures:       None.


--------------------------------------------------------------------------------


SCHEDULE 5.26 To the Agreement And Plan Of Merger among Doral Energy Corp.,
Doral Acquisition Corp., Pure Gas Partners II, L.P. and Pure Energy Group, Inc.
    DORAL INSURANCE POLICIES

Bonds (Insurance agent is JS Ward and Son of Artesia, NM)

 * B004527-$50,000 Blanket Plugging Bond to the NMOCD
 * B004526-$25,000 Statewide Oil & Gas Bond to the BLM

Liability (Insurance agent is AON of Houston, Texas)

 * General Liability/Business Auto/Umbrella/Property Package - Policy
   #VK04208431
 * Control of Well- Policy #EE1000346
 * D&O Liability - Policy #DOHOAABB9V001
 * Workers Compensation - Policy #HEUB5208M23610

Health Insurance

 * Blue Cross/Blue Shield (Medical, Dental, Vision)- Group # 072171

--------------------------------------------------------------------------------


SCHEDULE 5.27 To the Agreement And Plan Of Merger among Doral Energy Corp.,
Doral Acquisition Corp., Pure Gas Partners II, L.P. and Pure Energy Group, Inc.
    DORAL EMPLOYEES AND CONSULTANTS


Name Current Title or Position         Everett Willard Gray, II


Chairman, Chief Executive
Officer, President, Chief Financial
Officer, Treasurer, Secretary and
a director No written compensation contract.


P. Mark Stark Consultant Written consulting agreement     dated October 13,
2010. Debi Hughes Administrative Assistance No written compensation contract.


--------------------------------------------------------------------------------


SCHEDULE 5.28 To the Agreement And Plan Of Merger among Doral Energy Corp.,
Doral Acquisition Corp., Pure Gas Partners II, L.P. and Pure Energy Group, Inc.
    DORAL BENEFIT PLANS

 * Doral 2009 Stock Incentive Plan. Summary of terms provided in Doral’s Annual
   Report on Form 10- K for the year ended July 31, 2010. Copy of Amended and
   Restated Plan filed as an exhibit to Doral’s Report on Form 8-K filed with
   the SEC on July 30, 2010.

 * Doral health insurance plan. See Schedule 5.26.

--------------------------------------------------------------------------------


SCHEDULE 5.31 To the Agreement And Plan Of Merger among Doral Energy Corp.,
Doral Acquisition Corp., Pure Gas Partners II, L.P. and Pure Energy Group, Inc.
    DORAL ENVIRONMENTAL MATTERS

None.

--------------------------------------------------------------------------------


SCHEDULE 5.34 To the Agreement And Plan Of Merger among Doral Energy Corp.,
Doral Acquisition Corp., Pure Gas Partners II, L.P. and Pure Energy Group, Inc.
    DORAL PARACHUTE PAYMENTS

None.

--------------------------------------------------------------------------------


SCHEDULE 5.35 To the Agreement And Plan Of Merger among Doral Energy Corp.,
Doral Acquisition Corp., Pure Gas Partners II, L.P. and Pure Energy Group, Inc.
    DORAL RELATED PARTY TRANSACTIONS   None.


--------------------------------------------------------------------------------


SCHEDULE 5.36 To the Agreement And Plan Of Merger among Doral Energy Corp.,
Doral Acquisition Corp., Pure Gas Partners II, L.P. and Pure Energy Group, Inc.
    DORAL BROKERAGE FEES OR COMMISSIONS

Pursuant to an agreement dated November 17, 2010 between Doral, Pure and C.K.
Cooper & Company, Inc. (“CK Cooper”), Doral has agreed to pay to CK Cooper a fee
equal to $125,000 upon Closing. If the Merger does not close, CK Cooper will be
paid a fee equal to $100,000, of which $50,000 will be paid by Doral and $50,000
will be paid by Pure. In addition, Doral has agreed to pay to CK Cooper a fee of
$75,000 for the delivery by CK Cooper of a written fairness opinion with respect
to the Merger (the “Opinion”), plus an additional $10,000 for each update to the
Opinion.

--------------------------------------------------------------------------------


SCHEDULE 6.1(p) To the Agreement And Plan Of Merger among Doral Energy Corp.,
Doral Acquisition Corp., Pure Gas Partners II, L.P. and Pure Energy Group, Inc .
    FORM OF PARTNER CERTIFICATES   (see attached)


--------------------------------------------------------------------------------

CERTIFICATE OF QUALIFIED INVESTOR

The undersigned hereby covenants, agrees, represents and warrants with and to
Doral Energy Corp., a Nevada corporation (“Doral”), Doral Acquisition Corp., a
Nevada corporation and the wholly owned subsidiary of Doral (“Doral Sub”), Pure
Gas Partners II, L.P., a Texas limited partnership (“Pure”), and Pure Energy
Group, Inc., a Texas corporation and the wholly owned subsidiary of Pure (“Pure
Sub”) (Doral, Doral Sub, Pure and Pure Sub hereinafter collectively referred to
as the “Merger Parties”) as follows, and acknowledges that the Merger Parties
are relying on such covenants, agreements, representations and warranties in
connection with the issuance by Doral of shares of Doral’s common stock (the
“Doral Securities”) to Pure pursuant to that certain Agreement and Plan of
Merger dated December 2, 2010 amongst the Merger Parties, and the subsequent
distribution of the Doral Securities by Pure to the general and limited partners
of Pure, including the undersigned, each pursuant to the exemptions from
registration provided by Rule 506 of Regulation D of the US Securities Act of
1933, as amended (the “Securities Act”):

  1.

The undersigned meets the definition of an accredited investor as set out in
Rule 501 of Regulation D of the Securities Act, a copy of which definition is
provided in Appendix A of this Certificate of Investor Qualification.

        2.

The undersigned has read Appendix B of this Certificate of Investor
Qualification and hereby covenants, agrees, represents and warrants to Doral
that each of the matters set out in Appendix B is true and correct.

The undersigned further agrees to indemnify and hold harmless the Merger Parties
and their respective directors, officers, employees and agents against all
losses, claims, costs, expenses and damages or liabilities which any of them may
suffer or incur as a result of any breach by the undersigned of covenant,
agreement, representation or warranty made or given pursuant hereto.

  Name of Investor (please print)       Signature of Investor (or authorized
signatory of Investor if Investor is not a natural person)     Name and Title of
Authorized Signatory if Investor is not a natural person (please print)      
Address of Investor             Jurisdiction of Organization of Investor if
Investor is not a natural person (please print)       Date


--------------------------------------------------------------------------------

APPENDIX A
TO
CERTIFICATE OF INVESTOR QUALIFICATION

Definition of Accredited Investor

A person qualifies as an accredited investor if he, she or it, falls within any
of the following categories set out in the definition of an “accredited
investor” under Rule 501 of Regulation D of the US Securities Act of 1933 as
amended (the “Securities Act”):

 * Any bank as defined in Section 3(a)(2) of the Securities Act, or any savings
   and loan association or other institution as defined in Section 3(a)(5)(A) of
   the Securities Act whether acting in its individual or fiduciary capacity;
   any broker or dealer registered pursuant to Section 15 of the Securities
   Exchange Act of 1934 (the “Exchange Act”); any insurance company as defined
   in Section 2(13) of the Securities Act; any investment company registered
   under the Investment Company Act of 1940 (the “Investment Company Act”) or a
   business development company as defined in Section 2(a)(48) of the Investment
   Company Act; any Small Business Investment Company licensed by the US Small
   Business Administration under Section 301(c) or (d) of the Small Business
   Investment Act of 1958; any plan established and maintained by a state, its
   political subdivisions, or any agency or instrumentality of a state or its
   political subdivisions, for the benefit of its employees, if such plan has
   total assets in excess of $5,000,000; any employee benefit plan within the
   meaning of the Employee Retirement Income Security Act of 1974 (“ERISA”) if
   the investment decision is made by a plan fiduciary as defined in Section
   3(21) of ERISA, which is either a bank, savings and loan association,
   insurance company or registered advisor, or if the employee benefit plan has
   total assets in excess of $5,000,000 or, if a self- directed plan, with
   investment decisions made solely by persons that are accredited investors;

 * Any private business development company as defined in Section 202(a)(22) of
   the Investment Advisors Act of 1940;

 * Any natural person whose individual net worth, or joint net worth with that
   person's spouse, at the time of his or her purchase and excluding the value
   of his or her primary residence, net of any mortgage obligation secured by
   such property, exceeds $1,000,000 (for purposes of this calculation, if
   indebtedness secured by the person’s primary residence exceeds the value of
   the residence, the amount of such excess must be considered a liability and
   deducted from the person’s net worth);

 * Any natural person who had an individual income in excess of $200,000 in each
   of the two most recent years or joint income with that person's spouse in
   excess of $300,000 in each of those years and has a reasonable expectation of
   reaching that same income level in the current year;

 * Any organization described in Section 501(c)(3) of the Internal Revenue Code,
   corporation, Massachusetts or similar business trust, or partnership, not
   formed for the specific purpose of acquiring the securities offered, with
   total assets in excess of $5,000,000;

 * Any director, executive officer, or general partner of the issuer of the
   securities being offered or sold, or any director, executive officer, or
   general partner of a general partner of that issuer.;

 * Any trust, with total assets in excess of $5,000,000, not formed for the
   specific purpose of acquiring the securities offered, whose purchase is
   directed by a sophisticated person as described in Section 230.506(b)(2)(ii)
   of Regulation D under the Securities Act; or

 * Any entity in which all of the equity owners meet the requirements of at
   least one of the above noted categories.

For the purposes of the foregoing terms in bold, the following definitions
apply:

A sophisticated person as described in Section 230.506(b)(2)(ii) of Regulation D
of the Securities Act is a person who, either alone or with his, her or its
representatives, has such knowledge and experience in financial and business
matters that he, she or it is capable of evaluating the merits and risks of the
prospective investment.

A-1

--------------------------------------------------------------------------------

APPENDIX B
TO
CERTIFICATE OF INVESTOR QUALIFICATION

Covenants, Agreements, Representations and Warranties
To Be Provided By Investors

The named person in this Certificate of Investor Qualification (the “Investor”)
hereby covenants, agrees, represents and warrants to the Merger Parties as
follows, and acknowledges that the Merger Parties are relying upon such
covenants, agreements, representations and warranties in connection with the
issuance of securities to Pure and the subsequent distribution of those
securities to the Investor:

1.

Acquired Entirely for Own Account: The Investor is acquiring the Doral
Securities to be distributed to it solely for the Investor’s own account and
benefit for investment purposes, and not with a view to the resale or
distribution of any part thereof. The Investor does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or
otherwise dispose of, grant participations in or distribute the Doral Securities
or any portion thereof.

    2.

Access to Information: The Investor has had full opportunity to review Doral’s
filings with the Securities and Exchange Commission (the “SEC”), including, but
not limited to, the Company’s annual reports, quarterly reports, current reports
and additional information regarding the business and financial condition of
Doral. The Investor has had full opportunity to (i) ask questions and receive
answers from Doral regarding this information, and (ii) to review and discuss
this information with the Investor's legal and financial advisors. The Investor
has received all such information as he, she or it deems necessary and
appropriate to enable the Investor to evaluate the financial risk inherent in an
investment in the Doral Securities.

    3.

Economic Risk and Suitability: The Investor acknowledges that the Doral
Securities involve a high degree of risk and are a speculative investment, and
that he, she or it is able, without impairing the Investor’s financial
condition, to bear the economic risk of an investment in the Doral Securities
and has such knowledge and experience in financial and business matters such
that it is capable of evaluating the merits and risks of an investment in the
Doral Securities;

    4.

Restricted Securities: The Investor acknowledges and agrees that:


  (a)

the offering of the Doral Securities to the Investor has not been reviewed,
approved or disapproved by the SEC or any other securities regulatory authority
or any other regulatory authority.

        (b)

the Doral Securities to be distributed to the Investor have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”) or any
applicable state securities laws and accordingly, the Doral Securities will be
“restricted securities” as defined in Rule 144 of the Securities Act and will be
subject to a “hold period” and possibly other resale restrictions under
applicable securities legislation and the policies of the SEC and may not be
offered, sold, pledged or otherwise transferred, directly or indirectly, without
prior registration under the Securities Act and applicable state securities laws
or pursuant to an applicable exemption from the registration requirements of
those laws. The Investor agrees not to offer, sell, pledge or otherwise
transfer, directly or indirectly, any of the Doral Securities absent an
effective registration under the Securities Act and applicable state securities
laws unless there is an applicable exemption from such registration
requirements.

        (c)

the certificates representing any Doral Securities to be issued to the Investor
will bear such restrictive legends as are required under the Securities Act and
the applicable securities laws of any state of the United States or any other
jurisdiction, including a restrictive legend substantially similar to the
following:


 

“THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT.”

 


  (d)

Doral will make an notation in its records of the above described restrictions
on transfer and restrictive legends, and Doral may refuse to register any sale
or transfer of the Doral Securities, or to remove any restrictive legend, unless
(i) such sale or transfer is made pursuant to an effective registration under
the Securities Act and applicable state securities laws or (ii) there is an
available exemption from such registration requirements and the Investor
furnishes Doral with an opinion of counsel of such standing, and in such form
and substance, as are reasonably satisfactory to Doral.


5.

General: The Investor understands, acknowledges and agrees that:

   

(a)          if the Investor is a natural person, the Investor is of legal age
and capacity.

B-1

--------------------------------------------------------------------------------


  (b)

if the Investor is a partnership, trust, corporation or other entity other than
a natural person: (i) it was not organized for the purpose of acquiring the
Doral Securities; (ii) it has the power and authority to execute this
Certificate and the person executing said document on its behalf has the
necessary power to do so.

        (c)

the Investor is a resident of the jurisdiction referred to under “Address of
Investor” on the cover page of this Certificate.

        (d)

confirms that the Investor: (i) has not received any general solicitation or
general advertisement, (ii) has not attended any seminar or meeting (whose
attendees have been invited by any general solicitation or general
advertisement), and (iii) has not received any advertisement in any newspaper,
magazine, or similar media, broadcast on television or radio about acquiring the
Doral Securities.

        (e)

this Certificate has been duly authorized and validly executed and delivered by
the Investor.

        (f)

in completing and signing this Certificate, has provided information concerning
himself, herself or itself that is correct and complete as of the date this
Certificate is dated, and if there should be any material change in such
information prior to the issuance of the Doral Securities he, she or it will
immediately provide such information to Doral.

        (g)

the offering of the Doral Securities made to the Investor is intended to be
exempt from the registration requirements of the Securities Act by virtue of
Regulation D of the Securities Act, which is in part dependent upon the truth,
completeness and accuracy of the statements made by the Investor in this
Certificate.

        (h)

the covenants, agreements, representations and warranties of the Investor
contained in this Certificate and in any other writing delivered in connection
with the offer and sale of the Doral Securities to the Investor are true and
correct, in all respects, as of the date this Certificate, and will be true and
correct, in all respects, as of the date the Doral Securities are acquired as if
made on and as of such date.

B-2

--------------------------------------------------------------------------------